Exhibit 10.1

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

COMPRESSION SERVICES AGREEMENT

(ACMP-1)

THIS COMPRESSION SERVICES AGREEMENT (this “Agreement”) is executed as of the
Execution Date (as defined below) by and among EXLP Operating LLC, a Delaware
limited liability company (“EXLP”), Access MLP Operating, L.L.C., a Delaware
limited liability company (“MLP Op Co”) and its subsidiaries listed on Schedule
6, (collectively known as, “ACMP”). EXLP and ACMP are referred to herein
individually as a “Party” and collectively as the “Parties.”

Recitals:

Whereas Chesapeake MLP Operating, L.L.C. and MidCon Compression, L.L.C.
(“MidCon”) previously entered into a compression agreement (referred to as,
MLP-1) with an effective date of September 30, 2009 governing the provision of
compression equipment;

Whereas Chesapeake Midstream Operating, L.L.C. and MidCon previously entered
into a compression agreement (referred to as, CMO-1) with an effective date of
January 1, 2011 governing the provision of compression equipment for the states
of Arkansas, Colorado, Kansas, Louisiana, New Mexico, Oklahoma, Texas, and
Wyoming;

Whereas ACMP now owns Chesapeake Midstream Operating, L.L.C. and Chesapeake MLP
Operating, L.L.C.;

Whereas as of the Effective Date, EXLP has purchased the Equipment provided by
MidCon under MLP-1 and CMO-1;

Whereas the Parties have executed this Agreement contemporaneous with EXLP’s
execution of a binding purchase and sale agreement with MidCon (or a MidCon
Affiliate) (such date being the “Execution Date”) wherein MidCon will sell and
EXLP will purchase the Equipment used by MidCon under MLP-1 and CMO-1 if the
transaction is consummated (“Transaction”); and

Whereas contemporaneous with the closing of the Transaction, if consummated,
ACMP will, together with MidCon, subject to Section 19, terminate MLP-1 and
CMO-1 and this Agreement will, subject to Section 19, become effective to
replace the services previously the subject of MLP-1 and CMO-1 (such date being
the “Effective Date”).

NOW, THEREFORE, in consideration of the covenants in this Agreement, the Parties
agree as follows:

1. Definitions. The following capitalized terms used in this Agreement and the
attached Schedules have the meanings set forth below:

“ACMP” is defined in the preamble.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

“ACS Fee” is defined in Section 6.2.1.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person, whether by contract, voting power, or
otherwise. As used in this definition, the term “control,” including the
correlative terms “controlling,” “controlled by,” and “under common control
with,” means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of an entity, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” is defined in the preamble.

“Applicable Law” means any applicable law, statute, rule, regulation, permit,
ordinance, order, or other pronouncement, action, or requirement of any
Governmental Authority.

“Area of Exclusivity” means the areas serviced by the gas gathering systems
described in Schedule 5 and any extensions or subdivisions of such systems and
any additional systems merged with such systems.

“Business Day” means any day except Saturday, Sunday, or Federal Reserve Bank
holidays.

“Catalyst Fee” is defined in Section 6.2.

“CCD” or “Compression Commitment Document” means the form attached hereto as
Exhibit 2.1, which will be used (i) as an addendum to this Agreement for Service
requests by ACMP pursuant to Section 2.1 (in which case the Services covered by
the CCD will be deemed equivalent to an addition to Schedule 1 for purposes of
this Agreement, provided that EXLP will update and deliver Schedule 1 to ACMP
each month to reflect these additions) (ii) for Notice purposes by ACMP for
release, replacement, or relocation of Equipment in connection with the Services
pursuant to Section 4, or (iii) for Notice purposes by ACMP to initiate a
Suspended Usage Billing Fee for Services pursuant to Section 3.4.

“CCD Services Need Date” means the date originally set forth in Schedule 2 or a
CCD on which the Services are needed by ACMP.

“Claims” is defined in Section 22.1.

“CMO-1” is defined in the Recitals.

“CO2” is defined in Section 5.

“Code” is defined in Section 42.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   2   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

“Component Cost Factor” is a percentage change of the Monthly Base Rate that
will be determined through discussions between, and with the mutual agreement
of, the Parties, which will be generally tied to the change in new build major
component costs (e.g., drivers, compressors and coolers) of new Equipment
between, in the first instance, the Effective Date and the date of the first
Component Cost Factor adjustment done pursuant to Section 3.8(ii) (and
thereafter between successive Component Cost Factor adjustments under
Section 3.8(ii)). The Component Cost Factor calculation, together with a sample
calculation for illustration purposes, is set forth on Schedule 4 of this
Agreement.

“Compression Technical Specifications” is defined in Section 2.5.9.

“Contract Continuation Period” means any monthly renewal period or 12 month
renewal period, as applicable, following the Initial Contract Period pursuant to
Section 2.5.5 or Section 2.5.6, as applicable.

“Contract Dispute” means any controversy, claim, or disagreement between or
among Parties concerning the interpretation of this Agreement or any action
taken pursuant hereto, other than the performance, non-performance, or exercise
of rights under the provisions of this Agreement that do not concern the
interpretation of the rights or provisions hereunder.

“Contract Start Date” means (i) for the Services to be provided by EXLP at
existing Service Sites described in Schedule 1 as of the Effective Date, the
contract start date shown in Schedule 1 for such Service Sites, which is the
date on which the Services are deemed to have commenced hereunder, which date
may be before the Effective Date and (ii) for the Services to be provided by
EXLP with Equipment currently being manufactured by or for EXLP (i.e., Schedule
2) or for any future Services to be provided by EXLP under this Agreement (i.e.,
priced pursuant to Schedule 3 and subsequently added to Schedule 1 pursuant to a
CCD), the date on which such operation commences under Section 3.2.

“CPI-U” means the Consumer Price Index - All Urban Consumers published by the
Bureau of Labor Statistics of the U.S. Department of Labor.

“CPI-U Change” will mean the greater of (i) **% or (ii) the change, expressed as
a percentage to two decimal places, of the CPI-U between the ** time periods of
the two most recent calendar years and will be calculated as follows: ** where
“CY” means “Current Year of calculation” and “PY” means “Previous Year of
calculation”, provided however, the CPI-U Change shall not exceed **%. For
illustration purposes, the CPI-U Change that would have been calculated for
usage in escalation on January 1, 2008 (pursuant to Section 3.8) would be: **
the CPI-U Change would be **%. In the event the calculated CPI-U Change is less
than **%, the CPI-U Change for that time period will be assumed to be **%.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   3   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

“Effective Date” is defined in the Recitals and will be memorialized in a
separate writing signed by the Parties once known.

“Equipment” means the compression and other equipment utilized by EXLP to
provide the Services, as described, for indicative purposes only, in the
Schedules.

“Environmental Fee” is defined in Section 18.2.

“Execution Date” is defined in the recitals and is reflected on the signature
page of this Agreement.

“EXLP” is defined in the preamble.

“Force Majeure Event” means any cause or event not reasonably within the control
of the Party whose performance is sought to be excused thereby, including the
following causes and events (to the extent such causes and events are not
reasonably within the control of the Party claiming suspension): acts of God,
strikes, lockouts, or other industrial disputes or disturbances, acts of the
public enemy, wars, acts of terrorism, blockades, insurrections, civil
disturbances and riots, epidemics, landslides, lightning, earthquakes, fires,
tornadoes, hurricanes, storms, floods, and washouts; arrests, orders, requests,
directives, restraints and requirements of governments and government agencies
and people, either federal or state, civil and military; any application of
government conservation or curtailment rules and regulations; inability to
secure labor or materials; necessity for compliance with any court order or any
Applicable Law; inclement weather that necessitates extraordinary measures and
expense to construct facilities or maintain operations; or any other causes,
whether of the kind enumerated herein or otherwise, not reasonably within the
control of the Party claiming suspension. “Force Majeure Event” specifically
excludes price changes due to market conditions or other changes in economics
associated with the production, processing or transportation of gas, the
provision of the Services or the delivery, installation, use, maintenance, or
redelivery of Equipment or the non-availability or lack of funds or failure to
pay money when due.

“Full-Rate Billing Fee” is defined in Section 3.5.

“Governmental Authority” means any government (federal, state, local, or
foreign), any department, commission, board, bureau, agency, official, court, or
political subdivision thereof, and any other regulatory, administrative, or
governmental authority.

“H2S” is defined in Section 5.

“Hazardous Substances” is all substances (whether solid, liquid or gas) defined,
listed, or otherwise classified as pollutants, hazardous wastes, hazardous
substances, hazardous materials, extremely hazardous substances, or using words
of similar meaning or regulatory effect which after a release require
remediation under Applicable Law.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   4   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

“High H2S/CO2 Gas” is defined in Section 5.

“High H2S/CO2 Service Adder” is defined in Section 5.2.

“Inflation Factor” is the factor to be used to determine annual rate escalations
and will be equal to ** times the CPI-U Change for the previous year.

“Initial Contract Period” means the minimum contract period beginning on the
Contract Start Date for any Services as specified in Schedule 1, Schedule 2, or
Section 2.5.

“Jackalope System” is defined in Section 2.2.6.

“MLP-1” is defined in the Recitals.

“Monthly Base Rate” is the base fee amount shown on Schedule 1, Schedule 2 or
the applicable CCD to this Agreement entered into under Section 2.1 for the
Services.

“Negotiation Notice” is defined in Section 29.1.

“Notice” is defined in Section 28.1.

“NORM” stands for Naturally Occurring Radioactive Material.

“Party” and “Parties” are defined in the preamble.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association (whether incorporated or unincorporated),
joint-stock company, trust, Governmental Authority, unincorporated organization,
or other entity.

“ppm” is defined in Section 5.

“Pre-Startup Billing Fee” is defined in Section 3.3.

“Prime Rate” is defined in Section 7.3.

“Release” means the Notice of ACMP’s intent to terminate the Services being
provided by EXLP at a particular Service Site.

“Replaced Services” is defined in Section 4.3.

“Replacing Services” is defined in Section 4.3.

“RTM” means, with respect to any Services requested by ACMP, that EXLP has
available Equipment and personnel capable of performing such Services and EXLP
is ready to mobilize the same to the relevant Service Site.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   5   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

“Services Availability Adjustment” is defined in Section 11.1.

“Schedules” means Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5 and
Schedule 6 attached to this Agreement.

“Service Fee” means the Full-Rate Billing Fee, Pre-Startup Billing Fee or
Suspended-Usage Billing Fee, as applicable, plus the Service Fee Adder.

“Service Fee Adder” means an amount added to the Full-Rate Billing Fee,
Pre-Startup Billing Fee or Suspended-Usage Billing Fee, as applicable, to
compensate EXLP for an amount equivalent to the estimated cost of ad valorem
taxes incurred by EXLP applicable to the Equipment utilized by EXLP to provide
the Services. The initially applicable Service Fee Adder is designated in
Schedule 1 and Schedule 2. Upon each new Services request under Schedule 3, the
Service Fee Adder will be determined from a mutually-agreed-to schedule
maintained by the Parties (“Service Fee Adder Schedule”), as may be supplemented
by the Parties from time to time to account for the provision of Services in new
counties. Further, the Parties agree to meet once each year no later than 2
months after EXLP’s receipt of the ad valorem tax assessments relative to the
Equipment EXLP utilizes to provide the Services (which, for the avoidance of
doubt, EXLP is responsible for paying) to work in good faith to evaluate the
Service Fee Adder Schedule and to determine what changes to the Service Fee
Adder are appropriate, if any. Any good faith disagreements regarding what the
prospectively determined Service Fee Adder should be, will be resolved in the
fashion outlined in Article 29 for Contract Disputes.

“Service Site” means the specific site at which a particular piece of Equipment
is used by EXLP to provide the Services. For the avoidance of doubt, each
Service Site will be serviced by EXLP using a single piece of Equipment and
there may be multiple Service Sites located adjacent to each other, each
serviced by EXLP using a single piece of Equipment.

“Services” is defined in Section 2.1.

“Suspended-Usage Billing Fee” is defined in Section 3.4.

“Suspended-Usage Period” is defined in Section 3.4.

“Transaction” is defined in the recitals.

2. Provision of Services.

 

  2.1

General. Subject to the terms and conditions herein and in reliance on ACMP’s
representations as to the operating conditions at the relevant Service Site,
EXLP will compress the natural gas tendered to it at the relevant Service Site
by ACMP up to the volume and the discharge pressure specified in the applicable
Schedule or CCD (the “Services”). In order to provide the

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   6   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  Services, EXLP will use equipment similar to (i) the Equipment listed in the
attached Schedule 1 and Schedule 2 (including any replacement Equipment) as of
the Effective Date, as amended from time to time to reflect updates from CCDs,
and (ii) any additional Equipment listed on Schedule 3 that ACMP requests from
time to time. The Parties acknowledge that any Equipment listed on Schedule 1,
Schedule 2 or Schedule 3 is merely indicative of the types of equipment to be
used by EXLP in providing the Services to ACMP and that EXLP is under no
obligation to use any of the specific Equipment listed on Schedule 1, Schedule 2
or Schedule 3 in the performance of the Services. Upon the request by ACMP for
the contracting, from time to time, of any Services to be provided with any item
of Equipment set forth on Schedule 3, the Parties will execute and deliver a CCD
listing the Services so contracted, along with the Monthly Base Rate, the
Contract Start Date and the CCD Services Need Date, provided that, EXLP will be
obligated to provide such Services at the applicable rates set forth on Schedule
3 (as adjusted as specifically provided in this Agreement). Such CCD will be
incorporated into this Agreement for all purposes and the Services described
therein will become subject to the provisions hereof. EXLP may exchange any item
of Equipment set forth on Schedule 1, Schedule 2 or Schedule 3, which is used to
provide the Services, with Equipment of the same specifications (or better),
provided, however, that EXLP has received ACMP’s prior written consent as to the
timing and manner of such exchange (such consent not to be unreasonably withheld
or delayed).

 

  2.2 Area of Exclusivity.

 

  2.2.1

General. Until December 31, 2020, EXLP will have the exclusive right to provide
the Services to ACMP in the Area of Exclusivity and any related Equipment
servicing contemplated in this Agreement. After December 31, 2020 and until
termination of this Agreement, ACMP will be free to contract with any third
party for similar services offered herein in the Area of Exclusivity. In the
event that ACMP requests that the Services be provided that require a type of
compression equipment not specified on Schedule 1, Schedule 2, or Schedule 3,
the Parties will work in good faith for a period of 30 days to create a Monthly
Base Rate for the Services to be provided with such type of compression
equipment, which will be added to the Schedules. In the event that such
agreement is not reached, ACMP will be released from exclusivity for gas
compression services to be provided with such type of requested equipment at
that time and at the subject Service Site (i.e. ACMP shall be permitted to
contract with another vendor to provide such type of compression equipment, or
to provide compression services using that type of compression equipment, at the
subject Service Site only and the release will remain in effect for the

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   7   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  duration of such contract with such other vendor as to such compression
equipment or compression services using such compression equipment at that
Service Site).

 

  2.2.2 Terms. In consideration of such exclusivity commitment by ACMP, if the
Services requested by ACMP require EXLP to utilize Equipment that EXLP (or an
EXLP Affiliate) does not hold in its existing idle fleet, the Equipment will be
ordered by EXLP promptly from a manufacturer of such Equipment with the earliest
possible delivery date.

EXLP’s exclusivity right with respect to the provision of the Services at a
particular Service Site will be suspended for such specific divisible Service
Site in the following circumstances:

(a) EXLP is not RTM with respect to requested Services for a particular Service
Site within the time period requested by ACMP. In this regard, ACMP will use its
good faith efforts (taking into consideration market variables, including
demand, fabrication backlog and supply shortages) to provide EXLP reasonable
advance notice of when it will need Services at the specific Service Site,
recognizing however, that such notice may be limited due to the limited notice
ACMP may receive from its customers which necessitates the need for such
Services; or

(b) if EXLP declines to provide Services for gas streams in excess of ** ppm H2S
pursuant to Section 5.3 or the Parties fail to agree on a High H2S/CO2 Service
Adder appropriate for Services for gas streams in excess of ** ppm H2S pursuant
to Section 5.3.

 

  2.2.3 Divestiture of Gas Gathering Systems. If ACMP divests of a gathering
system to a non-Affiliate or non-subsidiary which has less than ** compression
horsepower on Schedule 1 at the time of divestiture, then EXLP’s exclusivity
right will be suspended with respect to the provision of the affected Service
Sites that are part of such divested gathering system, although the then
effective Initial Contract Period or Contract Continuation Period, as the case
may be, will remain unaffected.

If ACMP divests of a gathering system to a non-Affiliate or non-subsidiary which
has at least ** compression horsepower on Schedule 1 at the time of divestiture,
then EXLP’s exclusivity right with respect to the divested gathering system will
apply only to the gathering system as it exists on the date of such divesture
and not to any gathering system of the non-Affiliate or non-subsidiary to which
such divested gathering system is connected or may be connected.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   8   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  2.2.4 Exclusion for Gas Plant Compressors and Turbines. In the event ACMP
elects to install compressors or turbines at existing or future gas plants, such
purchase and installation will not be subject to the exclusivity obligations in
this Section 2.2.

 

  2.2.5 Exclusion for Specialized Compression. In the event ACMP elects to
install acid gas compressors, small vapor recovery compressors, or other types
of specialized compression, such purchase and installation will not be subject
to the exclusivity obligations in this Section 2.2. When a multi-party bidding
process is conducted to secure new equipment or services under this
Section 2.2.5, ACMP or its Affiliates agree to extend an invitation to bid to
(a) an EXLP affiliate, Exterran Energy Solutions, L.P., which is engaged in the
business of selling such equipment or (b) EXLP, respectively.

 

  2.2.6 Purchase in Lieu of Contracting Additional Services. EXLP and ACMP agree
that in lieu of contracting for any additional Services at a location in that
portion of the Area of Exclusivity consisting of the ** gas gathering system in
** (the “**”) from EXLP (i.e., for Services at Service Sites not under either an
Initial Contract Period or a Contract Continuation Period pursuant to a
Schedule 1 or Schedule 2), ACMP or its Affiliates, at their discretion, may use
existing Equipment owned by ACMP or its Affiliate(s) or may purchase new
equipment from a fabricator of their choosing, and install and operate such
equipment. Further, when a multi-party bidding process is conducted to secure
new equipment to be used in lieu of additional Services as described in this
Section 2.2.6, ACMP or its Affiliates agree to extend an invitation to bid to an
EXLP affiliate, Exterran Energy Solutions, L.P., which is engaged in the
business of selling such equipment. For the avoidance of doubt, (i) ACMP may not
replace existing Equipment used by EXLP at a Service Site to provide the
Services at such Service Site in the Area of Exclusivity with ACMP or its
Affiliates owned or purchased equipment prior to ** and (ii) this Section 2.2.6
shall apply only to the portion of the Area of Exclusivity consisting of the **.

 

  2.3 Existing and Pending Commitments. Schedule 1 includes a description
indicative of the Equipment that will be used to provide the Services contracted
hereunder as of the Effective Date, including the manufacturer, the Monthly Base
Rate, the Contract Start Date, and a description of ACMP’s site where the
Services will be performed by EXLP. The term for the Services shown in
Schedule 1 will be deemed for purposes of this Agreement to have commenced on
the applicable Contract Start Date shown in Schedule 1. Schedule 2 includes a
listing indicative of all Equipment that will be required to perform the
Services that have been requested by ACMP, but not yet fully manufactured by or
for EXLP.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   9   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  2.4 Future Commitments. Schedule 3 includes a description indicative of
Equipment that may be used by EXLP to provide the Services that are requested by
ACMP after the Effective Date (and is deemed to include any replacement models
for such Equipment), including the manufacturer of the Equipment, and the
Monthly Base Rate associated with the Services to be provided with such
Equipment.

 

  2.5 Terms of Commitment. Subject to the terms of this Agreement:

 

  2.5.1 Services to be performed with trailer mounted mobile test compressors
(test Equipment) requested by ACMP from EXLP after the Effective Date will have
a 1-month Initial Contract Period.

 

  2.5.2 Services to be performed with electric-driven compressors (new or used)
requested by ACMP from EXLP after the Effective Date will have an 84-month
Initial Contract Period.

 

  2.5.3 Services to be performed with new larger gas engine-driven compressors
(>=** horsepower) requested by ACMP from EXLP after the Effective Date will have
a 48-month Initial Contract Period.

 

  2.5.4 All other Services as requested by ACMP from EXLP after the Effective
Date will have a 24-month Initial Contract Period.

 

  2.5.5 Upon completion of the Initial Contract Period for any Services at
Service Sites located outside of Texas, the Services will continue to be subject
to this Agreement on a month-to-month basis thereafter until released by ACMP by
Notice not less than one month before (i) the end of the Initial Contract Period
or (ii) the end of any subsequent Contract Continuation Period.

 

  2.5.6 Upon completion of the Initial Contract Period for any Services at
Service Sites located in the State of Texas, the Services will continue to be
subject to this Agreement for successive periods of 12 months thereafter until
released by ACMP by Notice (i) not less than one month before the end of the
Initial Contract Period or (ii) during any subsequent 12-month period.

 

  2.5.7 Beginning on **, EXLP may cease to provide the Services subject to this
Agreement by Notice not less than one month before (i) the end of the applicable
Initial Contract Period or (ii) the end of any subsequent applicable Contract
Continuation Period.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   10   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  2.5.8 The date of release will be deemed the last day of the month after the
month in which a Notice is given.

 

  2.5.9 EXLP agrees that new Services requested by ACMP after the Effective Date
that requires new build Equipment will be provided with Equipment conforming to
the design and packaging specifications in Exhibit 2.5.9 (the “Compression
Technical Specifications”). In the event that ACMP requests Services that
require additional specifications be incorporated into the new-build Equipment
and EXLP is agreeable to the additional specifications, ACMP will be responsible
for paying EXLP for its incremental costs over and above the Compression
Technical Specifications. If EXLP proposes to utilize new-build or used
Equipment from its fleet to provide the new Services requested by ACMP that does
not meet the Compression Technical Specifications, the Parties shall work
together to determine (i) which of the Compression Technical Specifications
should apply to the Equipment proposed to be used by EXLP to provide these new
Services, and (ii) to the extent such Equipment does not meet these agreed upon
minimum specifications, which Party will bear the costs to modify such Equipment
to meet such specifications. In the event the Parties are unable to agree on
both (i) and (ii) of the preceding sentence, then EXLP will provide new-build
Equipment meeting the Compression Technical Specifications to provide the new
Services requested by ACMP.

 

  2.5.10 In order to support ACMP’s design work, hazards analyses, and process
safety management needs (as promulgated by the Occupational Safety and Health
Administration in 29 CFR 1910.119) in the design, construction and operation of
ACMP’s facilities, EXLP agrees:

 

  (a) to provide technical data and drawings (including process &
instrumentation diagrams) for the Equipment that may be used by EXLP to provide
the Services;

 

  (b) to comply with management of change processes in place at ACMP’s
facilities during the operation of the Equipment that may be used by EXLP to
provide the Services; and

 

  (c) to participate in mechanical integrity programs at ACMP’s facilities by
providing preventative maintenance data and documentation of maintenance work
performed.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   11   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

3. Payment Terms.

 

  3.1 Monthly Base Rates. Beginning on the Effective Date, ACMP will pay or
cause to be paid the Monthly Base Rates for Services to be provided with the
Equipment shown in Schedule l, and such rates will be escalated pursuant to
Section 3.8 of this Agreement. Beginning on the Contract Start Date for the
Services to be provided with the Equipment shown in Schedule 2, ACMP will pay
the applicable Monthly Base Rates, and such rates will be escalated pursuant to
Section 3.8 of this Agreement. If, pursuant to a request by ACMP, EXLP provides
any additional Services, ACMP will pay the applicable Monthly Base Rates in the
CCD to this Agreement, which Monthly Base Rates will be as reflected in Schedule
3, and such rates will be escalated pursuant to Section 3.8 of this Agreement.
ACMP also will be responsible for the payment of any amounts due by ACMP under
the CCDs to this Agreement.

 

  3.2 Contract Start Date. For all Services to be provided and priced pursuant
to (a) Schedule 2 (which Services have previously been requested by ACMP, but
not yet commenced by EXLP as of the Effective Date) or (b) Schedule 3 (which
Services may be requested by ACMP from EXLP hereunder in the future), the
Contract Start Date of such Services will commence on the first day of the month
following the later of (i) the date on which EXLP notifies ACMP that the
Equipment intended to be used in providing the Services is RTM or (ii) the CCD
Services Need Date.

 

  3.3 Pre-Startup Billing Fee. Beginning on the Contract Start Date, a fee equal
to **% of the Monthly Base Rate (“Pre-Startup Billing Fee”) will be charged by
EXLP for the availability of Services until such time as the Full-Rate Billing
Fee (defined below) commences. The ACS Fee, as defined in Section 6.2, the
Catalyst Fee, as defined in Section 6.2, the Environmental Fee, as defined in
Section 18, and the High H2S/CO2 Service Adder, as defined in Section 5.2 will
not be charged when a Pre-Startup Billing Fee is in effect. Additionally, any
time period during which a Pre-Startup Billing Fee is charged will not change
the Contract Start Date or either the duration of the Initial Contract Period or
any subsequent Contract Continuation Period for such Services. Notwithstanding
anything in this Agreement to the contrary, EXLP may, upon 30 days advanced
written Notice, request that termination of any Services which have charged at
the Pre-Startup Billing Fee for **% or more of the applicable Initial Contract
Period. Within 10 days of receipt of such Notice, ACMP will either approve such
termination or will agree that payment for the Services will be converted to the
Suspended-Usage Billing Fee on the first day of the following month.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   12   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.4 Suspended-Usage Billing Fee. In addition, should ACMP desire or expect the
need to temporarily suspend the provision of Services with respect to any
Service Site in excess of 30 calendar days (“Suspended-Usage Period”), ACMP may
at any time request and EXLP will grant a reduction in Monthly Base Rate
billings by charging a fee equal to **% of the Monthly Base Rate
(“Suspended-Usage Billing Fee”) for the Suspended-Usage Period beginning on the
first day of the month following the request. Should the provision of services
by reinstated during the Suspended-Usage Period, the Full-Rate Billing Fee will
recommence as outlined in Section 3.5. The ACS Fee, as defined in Section 6.2,
the Catalyst Fee, as defined in Section 6.2, the Environmental Fee, as defined
in Section 18, and the High H2S/CO2 Service Adder, as defined in Section 5.2
will not be charged when a Suspended-Usage Billing Fee is in effect.
Additionally, any time period during which a Suspended-Usage Billing Fee is in
effect will not change the Contract Start Date or either the duration of the
Initial Contract Period or any subsequent Contract Continuation Period for such
Services.

 

  3.5 Full-Rate Billing Fee. Once Services commence normal operations or restart
after a Suspended-Usage Period, EXLP will bill ACMP **% of the Monthly Base Rate
for such Services (“Full-Rate Billing Fee”) as outlined in this paragraph.
Services that first commence operation, or restart after a Suspended-Usage
Period, between the first day and fourteenth day of the month will be invoiced
the Full-Rate Billing Fee for the total number of days in such month. Services
that first commence operation, or restart after a Suspended-Usage Period,
between the fifteenth day and the last day of the month will not be invoiced the
Full-Rate Billing Fee for any days of such month. All other Services (excepting
Services subject to the Pre-Startup Billing Fee or Suspended-Usage Billing Fee),
will be invoiced the Full-Rate Billing Fee. ACMP will be billed either the
Pre-Startup Billing Fee, the Suspended-Usage Billing Fee, or the Full-Rate
Billing Fee, but not more than one of these fees, for any Services provided in a
given month. The ACS Fee, the Catalyst Fee, the Environmental Fee and the High
H2S/CO2 Service Adder will only be charged when a Full-Rate Billing Fee is in
effect.

 

  3.6

Cancellations. Requests for Services made by ACMP, which will be performed by
EXLP with new Equipment to be built or existing Equipment that is being made
ready or customized to satisfy an ACMP Service need, may be cancelled by ACMP,
at its discretion, subject to ACMP’s reimbursing EXLP for all out-of-pocket
costs incurred by EXLP at the time of cancellation with respect to such
cancellation, excluding any standard make ready costs undertaken in the case of
redeployed EXLP Equipment. EXLP will notify ACMP of the potential out-of-pocket
cost amount before completing the cancellation and will secure ACMP’s written
acceptance of such costs prior to completing the cancellation. In the event that
EXLP is

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   13   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  unable to cancel the respective order (for either new or used Equipment) and
ACMP does not desire Services to be performed on the Contract Start Date (which
Services EXLP would have provided with such Equipment), the Pre-Startup Billing
Fee will be charged until such Equipment is used to provide Services to either
ACMP or a third party customer of EXLP or the Initial Contract Period for such
Services ends.

 

  3.7 Billing for Released Services. Services will be invoiced for the final
billing month at the Full-Rate Billing Fee, Pre-Startup Billing Fee or
Suspended-Usage Billing Fee in effect at the time of Release.

 

  3.8 Annual Rate Change. Until this Agreement terminates, Monthly Base Rates on
Schedule 1, Schedule 2, and Schedule 3 will (i) escalate effective January 1 of
each year in proportion to the Inflation Factor and, additionally, (ii) with
respect to Schedule 3 rates only, adjusted (up or down) every other January 1
(beginning January 1, 2016) by the Component Cost Factor. In the event the CPI-U
ceases to be published without a designated replacement index, EXLP and ACMP
will mutually agree to an alternative price index reasonably similar to the
CPI-U.

 

  3.9 Monthly Base Rate Adjustments. Effective only after ** and upon Notice of
not less than 60 days, EXLP will have the right to adjust the Monthly Base Rate
for any Service Sites described on Schedule 1 that have reached the end of its
Initial Contract Period or Contract Continuation Period.

 

  3.10 Recurring Monthly Fees. To assist with invoicing processes for recurring
monthly fees, ACMP will issue EXLP Service work orders that will provide all
information reasonably required by EXLP for EXLP’s billing purposes.

 

  3.11 Non-Recurring Charges. Other than as specifically provided for in
Section 13.6 or elsewhere in this Agreement, the charges for any non-recurring
services related to installation support, damage, or any other item that EXLP
provides and intends to bill ACMP for must be approved in advance by issuance of
an ACMP work order. These services will be performed and billed in accordance
with the labor rates and parts prices referenced in Exhibit 3.11 and any third
party out-of-pocket expenses EXLP incurs will be billed at its cost plus **%.
The hourly rates included in Exhibit 3.11 will be subject to increase each
January 1 equal to the CPI-U Change. Notwithstanding the foregoing, to
facilitate the prompt mobilization and demobilization of Services, EXLP need not
await the issuance of a work order for transportation/mobilization services
reasonably necessary to provide the Services and EXLP can incur charges for
those services without approval by ACMP.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   14   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.12 Total Monthly Payment for Services. For the avoidance of doubt, the total
monthly payment for Services at a Service Site will be the Service Fee
applicable to such Service Site plus, if applicable, the ACS Fee, the Catalyst
Fee, the Environmental Fee, the High H2S/CO2 Service Adder and any other
applicable recurring and non-recurring charges/fees described in this Agreement.

 

  3.13 Effective Date. Notwithstanding any other provision of this Agreement, if
the Effective Date is on a day other than the first (1st) day of a calendar
month, then the fees and charges payable under this Agreement shall not commence
until the first (1st) day of the calendar month following the Effective Date and
the fees and charges payable under MLP-1 and CMO-1, as applicable, will continue
to apply for the calendar month in which the Effective Date occurs.

4. Early Release, Release, Redeployment, Replacement, and Relocation.

 

  4.1 Early Release. Except as specifically set forth elsewhere in this
Agreement, the Services subject to this Agreement may not be discontinued prior
to completion of the Initial Contract Period, unless mutually agreed to by EXLP
and ACMP.

 

  4.2 Release. Terms of release are addressed in Section 2.5.

 

  4.3 Service Replacement Requests from ACMP. ACMP will have the right, at any
time during the Initial Contract Period or any Contract Continuation Period for
Services at a Service Site to request a change in Services at that Service Site
that requires EXLP to replace the Equipment it utilizes to provide those
Services (“Replaced Services”) with Services provided with Equipment that may be
either (a) available in EXLP’s or its Affiliates’ fleet (unused and uncommitted)
or (b) located on another of ACMP’s Service Sites (in case of either (a) or (b),
“Replacing Services”).

The term for the Replacing Services at the Service Site will be:

 

  4.3.1 For (a) above, the Initial Contract Period shall be as determined under
Section 2.5 and the applicable Monthly Base Rate will be the Schedule 3 rate
appropriate for the Replacing Services at the time of replacement; and

 

  4.3.2

For (b) above, (i) the Initial Contract Period shall be (x) the longer of the
Initial Contract Period for the Replaced Services at the Service Site or the
Replacing Services, if one or both are within the Initial Contract Period, or
(y) the longer of the applicable Contract Continuation Periods if both are
outside of their Initial Contract Period, and (ii) the applicable Monthly

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   15   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  Base Rate will be the Monthly Base Rate for the Services at the other ACMP
Service Site at which the Equipment was located before being moved to provide
the Replacing Services.

Any billing changes under this Section 4.3 will take place on the first of the
month after the Replacing Services commence. If ACMP provides Notice to EXLP
that it requests to have EXLP replace any such Services, EXLP will engage the
Replacing Services as soon as reasonably practicable.

The sum of Replaced Services in any given calendar year under this Section 4.3
(as measured by the nameplate horsepower of the Equipment used to provide the
Replaced Services) will not exceed **% of the sum of the total contracted
nameplate horsepower that EXLP utilized to provide the Services and that was
subject to a Pre-Startup Billing Fee, a Full-Rate Billing Fee, or a
Suspended-Usage Billing Fee under this Agreement on January 1 of such calendar
year.

 

  4.4 Relocation. ACMP will have the right, subject to the consent of EXLP (such
consent not to be unreasonably withheld), to request that EXLP change the
location of any Services under this Agreement (including Equipment that has not
yet been set at its originally intended location) by providing Notice from ACMP
to EXLP. Upon EXLP’s consent to such request, EXLP will, as soon as reasonably
practicable, relocate the Equipment used to provide the Services as provided in
ACMP’s Notice. The new site will be billed commencing on the first day of the
month immediately following the effective date of the relocation specified in
the Notice. The old site will be billed through the end of the month in which
the effective date of the relocation is specified in the Notice. A relocation of
any Services under this Agreement will not result in a change to the Contract
Start Date and Initial Contract Period or any subsequent Contract Continuation
Period.

 

  4.5 Costs. The out-of-pocket costs related to removal, transportation, and
installation incurred by EXLP to release, replace, or relocate any Equipment
that it used to provide the Services in response to a request by ACMP for such
release, removal, or relocation, will be paid by ACMP.

 

  4.6 Replacement by EXLP. EXLP will have the right, at any time during the
Initial Contract Period or any Contract Continuation Period, to replace
Equipment with other Equipment of equal or greater performance specifications,
subject to ACMP’s consent (such consent not to be unreasonably withheld)
regarding the applicable timing and manner of such exchange. Any replacement
will be at EXLP’s sole cost and in coordination with ACMP to minimize the
downtime of the Equipment. The time that the Equipment is unavailable for
operation under this Section 4.6 will count against EXLP for purposes of
Section 11.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   16   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

5. Hydrogen Sulfide; Carbon Dioxide. If the gas to be compressed contains
quantities of Hydrogen Sulfide (“H2S”) in excess of ** parts per million (“ppm”)
or quantities of Carbon Dioxide (“CO2”) in excess of **% by volume as indicated
by gas analysis (“High H2S/CO2 Gas”), this Section 5 will apply.

 

  5.1 Equipment Modification. Because of the high concentration of H2S, EXLP and
ACMP, by mutual consent, may modify or replace certain components of any
affected Equipment, which modifications or replacements will be solely related
to the safety of personnel and the safe operation of the affected Equipment, so
as to allow it to be used to safely compress High H2S/CO2 Gas without undue
damage or wear or risk to personnel. The reasonable cost of these equipment
modifications, including the reasonable cost of any equipment modifications
necessary to satisfy Section 9 of the Compression Technical Specifications in
Exhibit 2.5.9 (Sour Gas Units), will be borne by ACMP.

 

  5.2 H2S/CO2 Rate Adder. Because EXLP’s environmental health & safety policies
and safety practices require certain precautionary measures for High H2S/CO2 Gas
and associated operations will potentially result in greater wear on the
Equipment, a rate adder for High H2S/CO2 Gas service will be included as
delineated in Table 5.2 below (the “High H2S/CO2 Service Adder”). This monthly
adder, calculated as a percentage of the Monthly Base Rate, as adjusted pursuant
to Section 3.8, will be included in each invoice subject to all applicable
taxes.

 

Table 5.2 – High H2S/CO2 Service Adder

 

Compression HP Range

   Percent Adder  

<= **

     * *% 

** - **

     * *% 

** - **

     * *% 

>= **

     * *% 

 

  5.3 Special H2S Safety Considerations. Per EXLP’s current environmental health
and safety guidelines, the “buddy system” and respiratory equipment will be
utilized for installations where gas to be compressed contains H2S in excess of
** ppm. Additionally, provision of Services for any gas stream containing in
excess of ** ppm H2S will require senior management approval by an EXLP
executive and may be declined by EXLP. If not declined, ACMP and EXLP agree to
work together in good faith to negotiate a High H2S/CO2 Service Adder
appropriate for the heightened level of H2S.

 

  5.4 Sweetening Equipment and Chemicals. ACMP will be responsible for providing
all required sweetening chemicals and associated equipment and any required
sweet or inert purge gas as needed at no cost to EXLP.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   17   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  5.5 Fuel Gas. ACMP will provide suitable fuel gas as required for the
operation of the Equipment’s engine. If fuel gas sweetening is required to
accomplish such, ACMP must provide an appropriately sweetened fuel gas for the
Equipment at no cost to EXLP.

6. Air Emissions Services. As part of the Services to be provided hereunder,
EXLP will (a) cause the Equipment to be maintained in a manner that permits the
Equipment to be operated in compliance with Applicable Law, including all
applicable permits relating to air emissions in effect at the time of
installation, and will perform the other emissions services with respect to the
Equipment as provided below, and (b) exercise commercially reasonable efforts to
cause the Equipment to meet future Applicable Law specific to the Equipment’s
air emissions. Additionally, if it becomes necessary for EXLP to undertake
commercially reasonable efforts to cause the Equipment to meet future emission
regulations, or if ACMP requires any other emissions services in connection with
Equipment provided hereunder that are not contemplated by this Agreement, EXLP
agrees to perform such services at EXLP’s cost for parts and labor rates,
attached hereto as Exhibit 3.11 and ACMP agrees to pay EXLP for such costs.

 

  6.1 Included Services. As part of the Services provided by EXLP for the
Monthly Base Rate payments, EXLP will provide to ACMP the following emission
services, at no additional cost:

 

  6.1.1 operations and maintenance reports and records that are required by
Applicable Law for the Equipment will be generated in an electronic format by
EXLP (which may include scanned copies of hand-written notes) and provided
monthly (and supplemented from time to time);

 

  6.1.2 if so requested by ACMP, EXLP will assist ACMP in keeping its logs of
shutdowns and startups for the engine of each unit of applicable Equipment that
has associated venting of gas;

 

  6.1.3 adequate notification of any events, actions or changes to the Equipment
that impact compliance or reporting requirements under Applicable Law specific
to the Equipment’s air emissions, including reconstruction or modification;

 

  6.1.4 except as otherwise provided in Section 6.2 of this Agreement, all costs
and expenses to cover additional emissions personnel, analyzers, equipment,
related maintenance for the Equipment, and access to EXLP’s local emissions
training program;

 

  6.1.5 sampling locations and stack heights on the Equipment adequate for
emissions testing as required by Applicable Law for the Equipment; and

 

  6.1.6 other emissions services reasonably requested by ACMP.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   18   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  6.2 Additional Services and Costs. For all Services that are subject to a
Full-Rate Billing Fee, EXLP will provide to ACMP the following emission
services, as requested by ACMP:

 

  6.2.1 for a monthly fee of **% of the applicable Monthly Base Rate, as
adjusted pursuant to Section 3.8, for such Services (the “ACS Fee”):

 

  (a) periodic (but no less frequently than quarterly) portable analyzer
emission testing will be provided by EXLP as required by Applicable Law and the
test report will be provided to ACMP within 14 days following the test. For the
avoidance of doubt, this Section 6.2.1(a) does not contemplate or include any
lab work, trailer-mounted testing or any other testing or analysis involving
anything other than a portable analyzer; and

 

  (b) where applicable, all maintenance to the Equipment’s emission controls,
catalyst monitoring equipment and hardware to control or monitor air emissions
as required under all Applicable Law, including performing necessary portable
analyzer tests to confirm the engine is meeting emissions standards.

 

  6.2.2 for a monthly fee of **% of the applicable Monthly Base Rate, as
adjusted pursuant to Section 3.8, for such Services (the “Catalyst Fee”):

 

  (a) purchasing of all catalyst elements and catalyst installation,
maintenance, cleaning, and replacement required for the performance of Services.

In any instance that EXLP is providing emission services set forth in
Section 6.2.2 (and therefore being paid the Catalyst Fee), it will also provide
emission services set forth in Section 6.2.1, as applicable (and will be paid
the ACS Fee).

 

  6.2.3 All parts and labor required or necessary to perform the services in
Section 6.2.1 and Section 6.2.2 will, if so requested by ACMP, be provided by
EXLP at EXLP’s expense, except that ACMP will reimburse EXLP for parts and labor
required to repair damage caused by the gross negligence of ACMP and as
otherwise provided in Section 13.6 at those rates attached hereto as
Exhibit 3.11 (as increased pursuant to Section 3.11), plus any applicable
third-party out-of-pocket costs. For the avoidance of doubt, Section 6.2.1(a)
does not contemplate or include any lab work or trailer-mounted testing, for
example, requested by ACMP, for which ACMP will reimburse EXLP for parts and
labor at those rates attached hereto as Exhibit 3.11 (as increased pursuant to
Exhibit 3.11), plus any applicable third-party out-of-pocket costs.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   19   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  6.3 Testing Notice. ACMP will provide Notice to EXLP of any scheduled “EPA
Method” emission testing for any Equipment no less than 14 days prior to the
test date or as soon as practicable after ACMP receives Notice of such test. If
the test is cancelled due to a mechanical failure of the Equipment, EXLP will
provide Notice at least 2 days prior to the date of such cancelled test (unless
mechanical failure of the Equipment requires a shorter notification period).

 

  6.4 Coordination. EXLP and ACMP will jointly coordinate the performance of the
emissions services hereunder with all applicable Governmental Authorities having
jurisdiction.

 

  6.5 Termination. ACMP, at its option and from time to time, may terminate the
performance of all or any part of the emissions services provided hereunder by
providing Notice to EXLP not less than 6 months prior to the termination date.

7. Billing and Payment.

 

  7.1 Invoices. EXLP will invoice ACMP by the 15th day of the month for amounts
due hereunder for the Services provided in the prior month and provide to ACMP a
statement setting forth (i) the Services provided (for which separate amounts
are owed) hereunder in such month and (ii) all amounts due by ACMP hereunder.
EXLP’s invoices will include information reasonably sufficient to explain and
support the charges reflected therein. ACMP will remit to EXLP the amount due,
by wire transfer, no later than 30 days from the date of receipt of EXLP’s
invoice. If such due date is not a Business Day, payment is due on the next
Business Day following such date.

 

  7.2 Disputes. If ACMP in good faith, disputes the amount of any invoice or any
part thereof, ACMP will pay EXLP such amount, if any, that is not in dispute and
will provide EXLP Notice of the disputed amount accompanied by supporting
documentation acceptable in industry practice to support the disputed amount. If
the Parties are unable to resolve such dispute, either Party may pursue any
remedy available at law or in equity to enforce its rights under this Agreement.

 

  7.3

Late Payments. If ACMP fails to pay the amount of any undisputed invoice
rendered by EXLP hereunder when such amount is due, interest thereon will accrue
from, but excluding, the due date to, and including, the date payment thereof is
actually made at the lesser of the Prime Rate plus 2%, computed on an annualized
basis and compounded monthly, or the maximum rate of

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   20   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  interest permitted by Applicable Law. “Prime Rate” means the prime rate on
corporate loans at large U.S. money center commercial banks as set forth in The
Wall Street Journal “Money Rates” table under the Heading “Prime Rate,” or any
successor thereto, on the first date of publication for the month in which
payment is due.

 

  7.4 Audit Rights. Each of EXLP and ACMP or its or their designated
representatives will have the right, at its own expense, upon reasonable Notice
and at reasonable times, to examine and audit and to obtain copies of the
relevant portion of the books, records (including electronic measurement data,
meter charts or records and other similar information supporting relevant
calculations), and telephone recordings of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge, payment,
or computation made under this Agreement. This right to examine, audit, and to
obtain copies will not be available with respect to information not directly
relevant to transactions under this Agreement. All invoices and billings will be
conclusively presumed final and accurate and all associated claims for
underpayments or overpayments will be deemed waived unless such invoices or
billings are objected to in writing, with adequate explanation and/or
documentation, within two years after the last day of the month covered by such
invoice or billing. Any retroactive adjustment made in response to information
furnished under an audit will be paid in full by the Party owing payment within
30 days of Notice and substantiation of such inaccuracy.

8. Taxes. ACMP agrees to pay or reimburse EXLP, promptly when due, all license
fees and assessments, and all sales, use, excise and other taxes or charges
(including interest and penalties caused by ACMP’s failure to timely pay or
reimburse EXLP), now or hereafter imposed by any Governmental Authority upon the
Services or any Equipment used to provide the Services, or the ownership,
operation or use thereof pursuant to this Agreement (excluding taxes on or
measured by the net income of EXLP, ad valorem property taxes on the Equipment
and any sales tax associated with EXLP’s purchase of the Equipment, which will
be the responsibility of EXLP). The Parties agree to cooperate to document or
otherwise establish the applicability of available tax exemptions.

9. Delivery and Pre-Installation Inspection. For Equipment held by EXLP that is
available to provide Services and that is RTM, EXLP will mobilize such Equipment
to ACMP’s site by no later than 14 days after the date on which the Services
were requested by ACMP. No later than 14 days after delivery of the Equipment to
ACMP’s site, ACMP will inspect the Equipment for defects that might interfere
with the safe or efficient operation of the Equipment by EXLP on ACMP’s site.
Unless ACMP provides Notice to EXLP within such 14-day period of any such
defects in such Equipment which existed at the time of delivery to ACMP’s Site,
ACMP will be presumed to have accepted the presence of EXLP’s Equipment in its
then present condition. If within such 14-day period, ACMP provides Notice to
EXLP of any such defects of the

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   21   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Equipment which existed at the time of delivery to ACMP’s site, EXLP will
correct such defects as soon as commercially practicable but no later than 14
days after the date of ACMP’s Notice or EXLP will retrieve, remove and replace
or provide a reasonable replacement plan for the Equipment by such date, at its
cost, and ACMP will have no payment obligations hereunder with respect to the
Services to have been provided with such Equipment or its replacement.

10. Installation. Unless otherwise stated in this Section 10, all material and
labor costs (including third-party labor) involved in the assembly and
disassembly of the Equipment that will be used to provide the Services will be
borne by EXLP. Assembly and disassembly is to include (i) items that are an
integral part of the Equipment skid or cooler(s) (including scrubbers, bottles,
louvers, on-skid piping, on-skid instruments, etc.), (ii) Equipment support
structures for the muffler, exhaust piping, engine air intake piping, and engine
air intake filter housings, and (iii) any OSHA-compliant or required (at the
time of installation) access platforms, stairs, and ladders needed for access
purposes. Additionally, EXLP will provide, set, and tie-in all oil and coolant
tanks required for operation of the Equipment in the provision of Services. Upon
delivery by EXLP to ACMP’s site, ACMP agrees to bear all costs of installing and
uninstalling the following for the Equipment that will be used to provide the
Services which include the following (together with associated third-party labor
costs): (i) foundations (ii) piping between the facility process/utility systems
and the compressor skid, (iii) piping between the compressor skid and off-skid
cooler(s), and (iv) EXLP provided materials to be installed off-skid (PSV’s,
valves, actuators, thermocouples, instruments, etc.). Except as set forth in
Section 11.4, all out-of-pocket, third party costs of transporting the Equipment
that will be used to provide the Services from EXLP’s yard to ACMP’s site, and
of transporting such Equipment from such site back to the EXLP yard, (with each
such yard to be specified in the CCD or Schedule 1), will be at the expense of
ACMP, including all crane expenses incurred to load or offload the Equipment.
Crane and cherry-picker expenses incurred for assembly and disassembly of the
Equipment shall be provided and paid for by ACMP. Finally, EXLP will assist ACMP
in identifying and obtaining service for the appropriate utilities for the
Equipment that will be used to provide the Services, but ACMP will be
responsible for causing the installation of and bearing the cost of such
utilities.

11. Performance Guarantees.

 

  11.1 Services Availability Guarantee. EXLP guarantees that the Services will
be available no less than **% of time in each month, excluding the time required
for preventive maintenance and overhauls performed in accordance with prudent
industry practices and any unavailability caused by ACMP’s acts or omissions
(such exclusion, expressed as a percentage of total hours in the subject month,
to be the “Services Availability Adjustment”).

 

  11.2

Throughput Guarantee. EXLP guarantees that the volumes of gas capable of being
compressed will be not less than **% of the Equipment manufacturer’s most recent
specifications and sizing program. If specific site conditions not within EXLP’s
control, including extreme ambient site temperatures, reduce

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   22   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  the ability of EXLP to produce the full manufacturer’s rated horsepower in any
of the Equipment it is using to provide the Services, this reduction in
available horsepower will be factored into the throughput calculations in the
manufacturer’s sizing program. Upon request by ACMP, EXLP will provide a copy to
ACMP of the Equipment manufacturer’s estimated Equipment capacity at the
specific site conditions under which the Services are being provided.

 

  11.3 Monthly Base Rate Adjustment. If the Services at a Service Site fail to
meet the services availability guarantee in Section 11.1 above or the throughput
guarantee in Section 11.2 above in a given month, then the Monthly Base Rate for
the Services at such Service Site for such month will be reduced by the product
of (i) the greater of (x) **% minus the Services Availability Adjustment minus
the actual time Services were available (expressed as a percentage of total
hours in the subject month) for such month or (y) **% minus the Services
Availability Adjustment minus the actual throughput percentage for such month
and (ii) ** times the Monthly Base Rate for the Services at such Service Site.
Notwithstanding the foregoing, in no event will the Monthly Base Rate be reduced
below zero dollars for a given month. Except as specifically provided in
Section 11.1 or Section 11.2, Services unavailability for purposes of (x) and
reductions in throughput for purposes of (y) will not be excused by Force
Majeure Events.

 

  11.4 Replacement of Equipment. If (x) the Services at a Service Site are
available less than **% of the time, excluding preventive maintenance and
overhauls performed with respect to Equipment used in the provision of Services
at such Service Site in accordance with prudent industry practices and any
unavailability caused by Force Majeure Events or ACMP’s acts or omissions or
(y) the volumes of gas capable of being compressed by any Equipment at such
Service Site are less than **% of the Equipment manufacturer’s most recent
specifications and sizing program, considering specific site conditions as
provided above, in either case, for more than two consecutive months, ACMP will
provide Notice to EXLP. If EXLP does not satisfactorily demonstrate to ACMP
within 5 days of such Notice that EXLP has taken remedial action, or has
commenced taking remedial action and thereafter diligently pursues completion of
such remedial action, to cause such Services to be performed at or near the
guaranteed performance levels in Section 11.1 and Section 11.2 above, then ACMP
may demand the provision of such Services at such Service Site via alternative
Equipment and EXLP will promptly remove, replace and transport the applicable
Equipment, at EXLP’s cost.

12. Equipment Risk of Loss. EXLP agrees to provide the Services in a good and
workmanlike manner with competent employees and subcontractors. Except as
otherwise specifically set forth in this Agreement, EXLP will be responsible for
loss of or damage to the Equipment.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   23   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

13. Operations, Maintenance and Repairs.

 

  13.1 Maintenance, Repair and Replacement. Subject to the terms of this
Section 13, EXLP agrees to maintain and repair the Equipment in accordance with
prudent industry standards for such Equipment and in a manner that causes the
Services to meet the performance guarantees above and to operate in accordance
with Applicable Law, and that otherwise keeps the Equipment in good working
order and condition. If ACMP provides Notice to EXLP that the Services do not
meet such standards, EXLP will have substantially performed all maintenance work
and repairs, and make all replacements, reasonably necessary to cause the
Services to be performed in accordance with such standards (including providing,
at EXLP’s expense (unless otherwise specifically provided in this Agreement),
all replacement parts and equipment) no later than 5 days after EXLP’s receipt
of such Notice. Such maintenance and repair work includes installing,
maintaining, repairing, and replacing all on-skid pollution control equipment
required by Applicable Law for such Equipment, in each case subject to
commercially reasonable scheduling by ACMP, discussions between ACMP and EXLP as
to the means to perform such maintenance and repair work and ultimately under
the direction of EXLP. Notwithstanding any provision herein to the contrary,
ACMP’s remedies with respect to any failure to satisfy the performance
guarantees are limited to those found in Section 11 and Section 20 and in no
event will ACMP prevent EXLP from fulfilling its obligations under this
Agreement.

 

  13.2 Overhauls. Notice will be provided by EXLP to ACMP no less than 30 days
prior to any scheduled engine overhaul or replacement (which in any event will
be performed by EXLP), provided however, in cases of unscheduled (catastrophic
or major) failures of Equipment, Notice will be given as soon as possible by
EXLP. So long as EXLP is not prevented from fulfilling its obligations under
this Agreement, ACMP may request an alternate time for such overhaul.

 

  13.3

Fluids and Storage. EXLP will provide all lubricating oil and antifreeze for the
Equipment as part of the Services it provides hereunder. Except to the extent of
ACMP’s obligations under Sections 13.5 and Section 18.1, EXLP will ensure the
storage and containment of lubricating oil, antifreeze or any Hazardous
Substance that EXLP brings to and stores on site complies with Applicable Law.
In addition, EXLP will provide and maintain secondary containment sufficient to
contain the greater of (i) **% of the volume for any storage tank or other
container containing lubricating oil, antifreeze, or

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   24   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  any other fluids that EXLP brings to and stores on site or (ii) such
percentage required under Applicable Law; EXLP will ensure that any such storage
tank or container is appropriate to contain the substance it holds; and EXLP
will ensure that any such storage tank or container is properly grounded and
sufficiently labeled. Except as provided in Section 17.1, EXLP will be
responsible for cleaning up and remediating in accordance with Applicable Law
any area impacted by spills resulting from EXLP’s acts or omissions with respect
to the storage or handling of the foregoing substances that EXLP brings to and
stores on site. Notwithstanding the foregoing, the secondary containment being
utilized at Service Sites as of the Effective Date need only satisfy Applicable
Law.

 

  13.4 On-skid Pollution Containment. As part of the Services provided
hereunder, EXLP will include the on-skid equipment traditionally utilized for
basic spill containment on the Equipment (however ACMP will be obligated to
remove any rainwater and other incidentally or accidentally commingled fluids
collected in such facilities, provided however, EXLP will be obligated to remove
any fluids that are comingled due to the purposeful or knowing acts or omissions
of EXLP). For the avoidance of doubt, the type of on-skid spill containment
equipment resident on the Equipment being utilized as of the Effective Date
satisfies this obligation.

 

  13.5 ACMP’s Obligations. To facilitate the provision of the Services by EXLP
as provided hereunder and in addition to its other obligations within this
Agreement, ACMP will:

 

  13.5.1 provide EXLP with access to the sites at which EXLP provides Services
to allow EXLP to perform its duties hereunder;

 

  13.5.2 provide an inlet separator for the Equipment to remove solids (such as
sand, welding slag, or salt) and all entrained liquids from the gas stream;
provided that EXLP will provide the on-skid scrubbers, which ACMP acknowledges
is designed exclusively for mist elimination and shall not relieve ACMP of its
obligation under this Section 13.5.2;

 

  13.5.3 start and stop the Equipment as necessary from time to time using
qualified operators;

 

  13.5.4 in the absence of EXLP personnel, as soon as practicable report to EXLP
any known: (i) releases, discharges and leaks of Hazardous Substances, including
without limitation oil or coolant, from the Equipment and (ii) need to fill or
top off oil or coolant reservoirs in the Equipment;

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   25   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  13.5.5 furnish free use of suitable, sweet, liquid-free natural gas fuel (with
a gas composition within OEM specifications) for use by EXLP in the Equipment;

 

  13.5.6 notify EXLP as soon as practicable of any Equipment breakdown or
malfunction; and

 

  13.5.7 in accordance with a mutually agreeable foundation design standard,
construct and maintain a suitable foundation for Equipment so that each skid
beam stays in contact with foundation material throughout the entire length and
width of the skid.

 

  13.6 Incurred Costs. EXLP will be responsible for the costs of all maintenance
and repair of the Equipment, as provided herein, except in cases where damage is
due to ACMP’s gross negligence or ACMP’s failure to comply with Section 13.5. In
the event that ACMP is required to reimburse EXLP for any maintenance or repair
costs, the repairs to be billed will be discussed between authorized
representatives of both ACMP and EXLP (except as to emergency repairs, which may
proceed outside this process established in this Section 13.6) prior to the work
commencing. The Parties agree to negotiate in good faith in an effort to come to
an agreement regarding the nature and scope of the maintenance or repair
(including cost), but EXLP has the ultimate right to determine how its Equipment
will be maintained and repaired. Labor and materials that are billed to ACMP
will be billed per EXLP’s published rate sheet in Exhibit 3.11. The maximum
amount EXLP will bill ACMP for costs to be reimbursed for a single incident of
repair will be the replacement cost of the Equipment.

 

  13.7 Timeliness. EXLP will make commercially reasonable efforts to ensure that
maintenance and repairs have minimal impact on the gathering and compression
operations of ACMP.

 

  13.8 Pulsation and Vibration. In connection with the Services, in the event of
excessive mechanical or pulsation induced vibration and upon request by ACMP to
EXLP, EXLP will provide timely quantitative vibration analysis of the Equipment
and will make any recommended repairs or modifications to correct or eliminate
the excessive vibration at its cost unless the cause of the vibration is
determined to be off-skid.

14. Inspection. EXLP and ACMP will jointly coordinate such that EXLP has the
right at all reasonable times to enter upon the premises where the Services are
being provided for the purpose of inspection or observation of the Equipment and
the general provision of Services hereunder.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   26   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

15. Title; Personal Property; Encumbrances; Location. ACMP covenants that the
ownership of the Equipment that is used to provide the Services is and will at
all times remain in EXLP. The Equipment will remain personal property and never
attach to or become a fixture or otherwise affixed to any realty. The Equipment
will be installed and used to perform the Services at the location specified in
the Schedules, or any CCD to this Agreement, pertaining thereto and it will not
be removed therefrom. ACMP has no right to and will not sell, mortgage, assign,
transfer, lease, sublet, loan, part with possession, or encumber the Equipment
or permit any liens or encumbrances or charges (other than liens, encumbrances
or charges created or caused by EXLP) to attach or become effective thereon or
permit or attempt to do any of such acts. ACMP agrees, at its sole own expense,
to take such action or cause ACMP to take such action as may be necessary to
remove any such encumbrance, lien, or charge and to prevent any third party from
acquiring any other interest in any Equipment (including by reason of such
Equipment being deemed to be a fixture or a part of any realty). If ACMP fails
to do so within a reasonable period of time after receipt of demand from EXLP,
EXLP will have the right to pay or otherwise settle such lien, encumbrance, or
charge and recover reimbursement of such amount from ACMP. ACMP will not alter
or remove any insignia, serial number or other lettering of the Equipment.

16. Safety. EXLP will, while on site at the gathering systems, conduct its
operations and perform the Services in such a manner that presents no hazard to
ACMP employees, equipment, property, contractors, contract employees, other
subcontractors or any other invitee, the public or the environment. In
performing the Services, EXLP will adhere at all times to all applicable state
and federal safety regulations and, while on site at the gathering systems, all
ACMP safety requirements, environmental requirements and contractor
requirements.

17. Licenses, Permits, and Compliance.

 

  17.1 ACMP, at its expense, will except as specifically set forth elsewhere in
this Agreement:

 

  17.1.1 comply with all Applicable Law relating to the installation of the
Equipment and conduct of ACMP’s operations, of which the Services constitute a
part to the extent those operations may relate to the Equipment or the Services,
including environmental requirements associated therewith (including
requirements of Applicable Law pertaining to air emissions, noise and
environmental discharges);

 

  17.1.2

obtain and maintain throughout the term or any extension thereof any and all
licenses or permits necessary or appropriate to conduct ACMP’s operations
(including air permits to allow EXLP to provide the Service) to the extent those
operations may relate to the Equipment or the Services. All licenses and permits
related to the Services and Equipment will be sufficient in light of the
totality of ACMP’s operations taking into account the expected emissions of
EXLP’s Equipment under the relevant operating conditions, including expected
Equipment specifications and load.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   27   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  ACMP commits to work closely and in good faith with EXLP to discuss and to
plan in advance the need for and content of any applicable licenses or permits
(including changes to existing licenses and permits) that might be necessary as
a result of the provision of new, different or additional Services or changes in
Applicable Law;

 

  17.1.3 be responsible for any sampling, consulting, remediation, removal,
waste characterization, fines, penalties and any other costs associated with the
release or discharge of Hazardous Substances (a) from ACMP owned or operated
equipment (including sumps, associated pumps and piping) or (b) to the extent
associated with the negligence of ACMP and (c) from EXLP’s Equipment to the
extent caused by a failure by ACMP to satisfy its other obligations specifically
set forth in this Agreement; and

 

  17.1.4 complete any reporting to applicable Governmental Authorities of
reportable environmental releases or discharges.

 

  17.2 EXLP, at its expense, will except as specifically set forth elsewhere in
this Agreement:

 

  17.2.1 comply with all Applicable Law relating to the provision of the
Services (including requirements of Applicable Law pertaining to air emissions
and environmental discharges);

 

  17.2.2 be responsible for any sampling, consulting, remediation, removal,
waste characterization, fines, penalties and any other costs associated with the
discharge or release of Hazardous Substances to the extent it relates to EXLP’s
failure to properly maintain or operate its owned or leased equipment (including
the Equipment, storage tanks and used filter containers) or to the extent
associated with the negligence of EXLP;

 

  17.2.3 notify ACMP of any known releases and discharges of Hazardous
Substances from the Equipment as soon as practicable to facilitate timely
reporting to applicable Government Authorities by ACMP;

 

  17.2.4 notify ACMP of EXLP’s intent to set and secure approval for location of
any storage tank used for engine oil, compressor oil, coolant, used oil or
coolant, methanol, or any other fuel, lubricant, or Hazardous Substance;

 

  17.2.5 notify ACMP upon removal of any storage tank installed and used by EXLP
for engine oil, compressor oil, coolant, used oil or coolant, methanol, or any
other fuel, lubricant, or Hazardous Substance; and

 

  17.2.6 provide ACMP any available information requested by ACMP related to the
provision of Services that is reasonably necessary for ACMP to maintain
compliance with Applicable Law.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   28   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  17.3 ACMP may, at its expense, conduct NORM surveys of EXLP’s Equipment upon
installation and during facility-wide surveys it conducts. Notwithstanding
anything to the contrary in this Agreement, ACMP is responsible for the
collection, storage and disposal of any NORM found in EXLP’s Equipment in
compliance with Applicable Law, unless the installation assessment determined
the Equipment contained pre-existing NORM.

18. Waste Disposal.

 

  18.1 ACMP Responsibilities. ACMP will bear responsibility for installation,
connection and maintenance of a waste discharge system and collection sump
system, including making the outlet connection to the skid drain and
responsibility for any pipes, connections, blow casing and tanks downstream of
the skid drain.

 

  18.2 EXLP Responsibilities. For all Equipment that is used to provide Services
that are subject to the Full-Rate Billing Fee, EXLP will provide waste oil and
filter disposal, grease, rags and other related supplies at a monthly fee of **%
of the applicable Monthly Base Rate (to appear on invoices as the “Environmental
Fee”) and will bear responsibility for storing and disposing of spent engine
oil, coolants, filters, grease, rags, and other used supplies for such Equipment
in accordance with all Applicable Law. The storage and containment of spent
engine oil, coolants, filters, grease, rags, and other used supplies will comply
with Applicable Law. EXLP will be responsible for cleaning up and remediating in
accordance with Applicable Law any area impacted by spills resulting from
storage or handling of engine oil, coolants, filters, or other materials covered
under this Section 18.2, except as otherwise specifically provided in this
Agreement (e.g., Section 17.1.3).

19. Term. Unless terminated sooner as provided below, the term of this Agreement
will commence on the Effective Date and continue in effect through the close of
the last day of the month following the termination of all Services provided
under this Agreement.

Notwithstanding either anything in this Agreement to the contrary or the mutual
execution of the same by the Parties as of the Execution Date, if the
Transaction does not close (and, therefore, the Effective Date is not triggered)
by May 30, 2014 or such later date as the Parties may mutually agree to in
writing, this Agreement will terminate and be of no force or effect.

20. Termination. This Agreement (or any divisible Service Site(s) contracted
under this Agreement, as the case may be) may be terminated as follows:

 

  20.1 by EXLP with respect to any individual Service Site being serviced by
EXLP if (A) ACMP fails to perform any of its material obligations under this
Agreement with respect to such individual Service Site and (B) such failure is
not (x) excused by a Force Majeure Event or (y) cured by ACMP within 60 days
after Notice thereof by EXLP to ACMP; or

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   29   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  20.2 by ACMP with respect to any individual Service Site being service by EXLP
if (A) EXLP fails to perform any of its material obligations under this
Agreement with respect to such individual Service Site and (B) such failure is
not (x) excused by a Force Majeure Event or (y) cured by EXLP within 60 days
after Notice thereof by ACMP to EXLP; or

 

  20.3 by ACMP with respect to some or all of the Service Sites being serviced
by EXLP (at ACMP’s discretion) if ACMP terminates this Agreement with respect to
a material number of Service Sites pursuant to Section 20.2 above; or

 

  20.4 by EXLP with respect to ACMP if ACMP fails to pay any undisputed amount
when due under this Agreement if such failure is not remedied within 15 Business
Days after Notice of such failure is given by EXLP to ACMP; or

 

  20.5 by either Party by Notice to the other Party if the other Party (1) makes
an assignment or any general arrangement for the benefit of creditors, (2) files
a petition or otherwise commences, authorizes, or acquiesces in the commencement
of a proceeding or cause under any bankruptcy or similar law for the protection
of creditors or have such petition filed or proceeding commenced against them,
or (3) otherwise becomes bankrupt or insolvent (however evidenced); or

 

  20.6 by either Party in accordance with Section 42 of this Agreement.

If EXLP terminates this Agreement as permitted above and terminates Services at
ACMP’s locations, then ACMP will be responsible for all claims asserted against
EXLP by a party or parties from which ACMP receives gas and arising out of such
termination of Services.

21. Insurance Coverage.

 

  21.1

Coverage. Each Party will, at such Party’s expense, maintain, with an insurance
company or companies authorized to do business in the state where the Services
are provided, the following insurance: (1) commercial general liability
insurance, including sudden and accidental pollution, operations of independent
contractors and contractual liability with a combined single limit for bodily
injury, personal injury, and property damage liability in an amount of not less
than $1 million per occurrence and $2 million aggregate; (2)

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   30   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  property insurance covering the liabilities assumed in Section 22 of this
Agreement (3) workers’ compensation insurance including, without limitation,
statutory and occupational disease coverage required under Applicable Law;
(4) employers’ liability insurance affording minimum protection of not less than
$1,000,000 per occurrence covering death or injury to any employee of the
primary insured; (5) automobile liability insurance covering owned, non-owned or
hired vehicles affording minimum protection of not less than $1,000,000 per
occurrence combined single limit; and (6) excess liability insurance over that
required in clauses (1), (4) and (5), above, with minimum limits of $4,000,000
and specifically including contractual liability. The amount of insurance
required in this Section 21.1 will be subject to Section 21.5 below and may be
satisfied by the purchase of separate primary and umbrella (or excess) liability
policies which when combined together provide the total limits of insurance
specified.

 

  21.2 Waiver. Each Party will obtain from its insurers a waiver of subrogation
against the other Party in all of the insurance policies required in this
Section 21, and all other insurance carried by the insurance carrying Party
protecting against loss of or damage to the other Party’s property and
equipment, but only to the extent of the liabilities assumed by the insurance
carrying Party hereunder, subject to Section 21.5 below.

 

  21.3 No Change. All such insurance, subject to Section 21.5 below, will be
carried in a company or companies reasonably acceptable to the other Party
(which approval will not be unreasonably withheld) and will be maintained in
full force and effect during the term of this Agreement, and will not be
canceled by the insurance carrying Party without 30 days’ prior Notice having
first been furnished to the other Party. To the extent of liabilities agreed to
be assumed by each Party under this Agreement, each Party agrees that, (i) its
required insurance will be primary to any insurance of the other Party that may
apply to such occurrence, accident, or claim (ii) no “other insurance” provision
will be applicable to the insurance carrying Party and its Affiliates and
(iii) the other Party and its Affiliates (and its and their officers, directors
and employees) will be included as additional insureds under all policies of
insurance except workers’ compensation and employers’ liability.

 

  21.4 Certificate. Each Party will provide certificates of insurance acceptable
to the other Party evidencing the coverage required under this Agreement prior
to solicitation or commencement of performance of the Services or the
mobilization of Equipment to be used in the performance of the Services under
this Agreement.

 

  21.5 Self-Insurance. Subject to the other Party’s approval, a Party may
self-insure any of the risks for which coverage is required under this
Agreement.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   31   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

22. Indemnities.

 

  22.1 ACMP INDEMNITY

ACMP AGREES TO PROTECT, DEFEND, INDEMNIFY, AND HOLD HARMLESS EXLP, AND ITS
OFFICERS, DIRECTORS, EMPLOYEES AND INVITEES, FROM AND AGAINST ALL CLAIMS,
DEMANDS, LOSSES, LIABILITIES AND CAUSES OF ACTION (OF EVERY KIND AND CHARACTER
AND WITHOUT LIMIT AND WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF)
(COLLECTIVELY “CLAIMS”) THAT (I) ARISE OUT OF THE ACTIVITIES CONTEMPLATED UNDER
THIS AGREEMENT AND (II) ARE ASSERTED BY ACMP, ACMPS,’ AFFILIATES, OR ACMP’S OR
ITS AFFILIATES’ CONTRACTORS OR SUB-CONTRACTORS, OR ANY OF ITS OR THEIR EMPLOYEES
OR INVITEES ON ACCOUNT OF BODILY INJURY, DEATH, OR DAMAGE TO PROPERTY (EXCEPT AS
SPECIFICALLY PROVIDED ELSEWHERE IN THIS AGREEMENT), EVEN IF CAUSED BY THE
NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF EXLP OR ITS OFFICERS, DIRECTORS,
OR CONTRACTORS OR THEIR EMPLOYEES OR INVITEES. FOR PURPOSES OF THIS SECTION 22,
NEITHER EXLP NOR ANY OF ITS AFFILIATES SHALL BE CONSIDERED CONTRACTORS,
SUBCONTRACTORS, EMPLOYEES OR INVITEES OF ACMP.

 

  22.2 EXLP INDEMNITY

EXLP AGREES TO PROTECT, DEFEND, INDEMNIFY, AND HOLD HARMLESS ACMP, AND THEIR
OFFICERS, DIRECTORS, AND EMPLOYEES AND INVITEES, FROM AND AGAINST ALL CLAIMS
THAT (I) ARISE OUT OF THE ACTIVITIES CONTEMPLATED UNDER THIS AGREEMENT AND (II)
ARE ASSERTED BY EXLP, EXLP’S AFFILIATES, OR EXLP’S OR ITS AFFILIATES’
CONTRACTORS OR SUB-CONTRACTORS, OR ANY OF ITS OR THEIR EMPLOYEES OR INVITEES ON
ACCOUNT OF BODILY INJURY, DEATH, OR DAMAGE TO PROPERTY (EXCEPT AS SPECIFICALLY
PROVIDED ELSEWHERE IN THIS AGREEMENT) EVEN IF CAUSED BY THE NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF ACMP OR THEIR OFFICERS, DIRECTORS, OR CONTRACTORS
OR THEIR EMPLOYEES OR INVITEES.

 

  22.3 ACMP THIRD PARTY INDEMNITY. ACMP AGREES TO PROTECT, DEFEND, INDEMNIFY,
AND HOLD HARMLESS EXLP, ITS OFFICERS, DIRECTORS, EMPLOYEES, OR ITS INVITEES FROM
AND AGAINST ALL CLAIMS (I) CAUSED BY THE ACTS OR OMISSIONS OF ACMP AND
(II) ARISING IN FAVOR OF THIRD PARTIES OR PERSONS NOT EMPLOYED OR CONTRACTED BY
ACMP, EXLP OR THEIR AFFILIATES ON ACCOUNT OF BODILY INJURY, DEATH, OR DAMAGE TO
PROPERTY.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   32   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  22.4 EXLP’S THIRD PARTY INDEMNITY. EXLP AGREES TO PROTECT, DEFEND, INDEMNIFY,
AND HOLD HARMLESS ACMP, THEIR OFFICERS, DIRECTORS, EMPLOYEES, OR THEIR INVITEES
FROM AND AGAINST ALL CLAIMS (I) CAUSED BY THE ACTS OR OMISSIONS OF EXLP OR ITS
AFFILIATES AND (II) ARISING IN FAVOR OF THIRD PARTIES OR PERSONS NOT EMPLOYED OR
CONTRACTED BY ACMP, EXLP OR THEIR AFFILIATES ON ACCOUNT OF BODILY INJURY, DEATH,
OR DAMAGE TO PROPERTY.

 

  22.5 Indemnity Procedures. Each Party will notify the other Party immediately
of any claim, demand, or suit that may be presented to or served upon it by any
Person arising out of or as a result of work performed pursuant hereto,
affording such other Party full opportunity to assume the defense of such claim,
demand, or suit and to protect itself under the obligations of this Section 22.
Each Party covenants and agrees to support its obligations hereunder by
available liability insurance coverage as set forth in Section 21 above. If this
Agreement is subject to the indemnity limitations of any Applicable Law then it
is agreed that the above obligations to indemnify are limited to the extent
allowed by Applicable Law.

 

  22.5.1 If this Agreement is subject to the indemnity limitations of Chapter
127 of the Texas Civil Practices and Remedies Code, and so long as such
limitations are in force, then the Parties agree that the above obligations to
indemnify are limited to the extent allowed by Applicable Law, and each Party
covenants and agrees to support this indemnity agreement by liability insurance
coverage, with limits of insurance required of each Party equal to those
specifically set forth in Section 21 above. If this Agreement is subject to any
other applicable state indemnity limitation, it is agreed that the above
obligations to indemnify are limited to the extent allowed by Applicable Law.

 

  22.5.2 If this Agreement is subject to the indemnity limitations in New Mexico
Statutes, Sec. 5672, and so long as that act is in force, Section 22 herein will
not be applicable to the services performed in the State of New Mexico. In lieu
thereof, each Party agrees to defend, indemnify, save and hold the other Party
harmless from and against all claims and causes of action to the extent such
arise out of the indemnifying party’s negligence, gross negligence, strict
liability or breach of contract.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   33   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  22.6 Monetary Limits. If the monetary limits of insurance required hereunder
or of the indemnity voluntarily assumed under this Section 22 which will be
supported either by equal liability insurance or voluntarily self-insured, in
part or whole, exceeds the maximum limits permitted under Applicable Law, the
Parties agree such insurance requirements or indemnity will automatically be
amended to conform to the maximum monetary limits permitted under such
Applicable Law.

 

  22.7 Costs of Suit. Claims indemnified under this Section 22 will include, but
not be limited to, all expenses of litigation, court costs, and attorney fees
that may be incurred by or assessed against the Party being indemnified.

23. Force Majeure. If a Party is rendered unable, wholly or in part, by reason
of a Force Majeure Event to perform its obligations under this Agreement, other
than ACMP’s obligations to make payments when due hereunder, then such Party’s
obligations will be suspended to the extent affected by the Force Majeure Event.
The Party whose performance is affected by a Force Majeure Event must provide
Notice to the other Party. Initial notice may be given orally, but Notice with
reasonably full particulars of the Force Majeure Event is required as soon as
reasonably possible after the occurrence of the Force Majeure Event. The Party
affected by a Force Majeure Event will use reasonable commercial efforts to
(i) remedy and (ii) mitigate the effects of the Force Majeure Event.

24. Assignment and Binding Effect. Neither Party will assign its rights or
delegate its obligations under this Agreement without the prior written consent
of the other Party, which consent will not be unreasonably withheld,
conditioned, or delayed. Subject to the foregoing, this Agreement will be
binding upon and inure to the benefit of the Parties hereto and their successors
and permitted assigns. Notwithstanding the foregoing, each Party may assign its
rights under this Agreement to an Affiliate of such Party without the consent of
the other Party and each Party may pledge this Agreement (or pledge any of its
rights under this Agreement including the right to receive payments due
hereunder) to secure any credit facility or indebtedness of such Party or its
Affiliates without the consent of the other Party and may assign any of its
rights, or delegate any of its obligations, under this Agreement to one or more
of its Affiliates without the consent of the other Party; provided, no such
assignment or pledge will relieve the assignor Party from any of its obligations
hereunder.

25. Subcontracting. Other than with respect to Section 22, the Parties
acknowledge that EXLP will perform the Services under this Agreement as a
subcontractor of ACMP and in fulfillment of certain obligations of ACMP with
respect to certain gas gathering agreements. As a subcontractor of ACMP, EXLP is
subject to industry standard oversight, which will be exercised by ACMP, over
EXLP’s provision of the Services.

26. WARRANTIES. EXCEPT AS SPECIFICALLY STATED IN THIS AGREEMENT OR IN THE
SCHEDULES, EXLP MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR CONFORMITY TO ANY REPRESENTATION OR DESCRIPTION.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   34   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

27. No Conditional Sale. The Parties intend that this Agreement creates only
contractual rights between the Parties and not a lease or conditional sale of
the Equipment. To provide solely for the unlikely event that a court might
nevertheless consider this Agreement to constitute or be a conditional sale of
the Equipment, ACMP hereby grants to EXLP a purchase money security interest in
all of ACMP’s rights in and to the Equipment to secure payment of the sales
price of the Equipment as determined by such court, and, with respect to the
Equipment furnished to it, ACMP further grants to EXLP all rights given to a
secured party under the Uniform Commercial Code in addition to its other rights
hereunder. Further, although the Parties have agreed the Equipment will never be
deemed to be a fixture and attached to any realty, to provide solely for the
unlikely event that a court might also consider the Equipment to be a fixture,
the Parties agree for the purpose of complying with the legal requirements for a
financing statement that collateral is or includes fixtures and the Equipment is
affixed or is to be affixed to the lands described in the applicable Schedule.

28. Notices.

 

  28.1 Form of Notice. All notices, invoices, payments, and other communications
made under this Agreement (“Notice”) will be in writing and sent to the
addresses shown below.

 

ACMP:    Access MLP Operating, L.L.C.    525 Central Park Drive Ste 1005   
Oklahoma City, Oklahoma 73105    Attention: Dave Grumieaux    Fax: (405)
727-3974    Email: dave.grumieaux@accessmidstream.com    With a Copy to:   
Access MLP Operating, L.L.C.    525 Central Park Drive Ste 1005    Oklahoma
City, Oklahoma 73105    Attention: General Counsel    Fax: 405-727-3372   
Email: regina.gregory@accessmidstream.com

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   35   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

EXLP:    EXLP Operating LLC    16666 Northchase Drive    Houston, Texas 77060   
Attention: Rob Rice, President, North America    Fax: 281-836-7953    Email:
rob.rice@exterran.com    With a Copy to:    EXLP Operating LLC    16666
Northchase Drive    Houston, Texas 77060    Attention: Associate General
Counsel, North America    Fax: 281-836-8040    Email: bill.bowes@exterran.com

 

  28.2 Method. All Notices may be sent by facsimile, electronic mail or mutually
acceptable electronic means, a nationally recognized overnight courier service,
first class mail, or hand delivered.

 

  28.3 Delivery. Notice will be given when received on a Business Day by the
addressee. In the absence of proof of the actual receipt date, the following
presumptions will apply. Notices sent by facsimile will be deemed to have been
received upon the sending Party’s receipt of its facsimile machine’s
confirmation of successful transmission. Notices sent by electronic mail will be
deemed to be received upon the receipt of the electronic mail by the receiving
Party. If the Day on which such facsimile or electronic mail is received is not
a Business Day or is after five p.m. on a Business Day, then such facsimile or
electronic mail will be deemed to have been received on the next following
Business Day. Notice by overnight mail or courier will be deemed to have been
received on the next Business Day after it was sent or such earlier time as is
confirmed by the receiving Party. Notice by first class mail will be considered
delivered five Business Days after mailing.

 

  28.4 Compression Commitment Documents. Any Notice covered by a CCD will be
deemed given when sent by email to the email addresses listed in Section 28.1
above.

29. Dispute Resolution.

 

  29.1

Negotiation. The Parties will attempt in good faith to resolve any Contract
Dispute arising out of or relating to this Agreement promptly by negotiation
between executives who have authority to settle the Contract Dispute and who are
at a higher level of management than the Persons with direct

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   36   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  responsibility for administration of this Agreement. Any Party may give the
other Parties Notice of any dispute not resolved in the normal course of
business (the “Negotiation Notice”). Within 7 days after the delivery of the
Negotiation Notice, the receiving Party will submit to the other Parties a
written response. The Negotiation Notice and response will include (i) a
statement of that Party’s position and a summary of arguments supporting that
position and (ii) the name and title of the executive who will represent that
Party and of any other Person who will accompany the executive. Within 14 days
after the delivery of the initial Notice, the executives of the Parties will
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute.

 

  29.2 Litigation. If any Contract Dispute is not settled within 60 days after
delivery of the Negotiation Notice, the Parties will be free to resolve such
Contract Dispute through litigation subject to the terms hereof.

30. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Texas without regard to the principles
of conflicts of law (whether of the State of Texas or otherwise) that would
result in the application of the laws of any other jurisdiction.

31. CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT LOCATED IN DALLAS,
TEXAS AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH
ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), WILL
BE LITIGATED IN SUCH COURTS. EACH PARTY (a) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS, (b) AGREES
THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION
OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND (c) AGREES THAT IT WILL NOT
BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT OTHER THAN SUCH COURTS. EACH
PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE JURISDICTION AND VENUE OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH ACTIONS OR PROCEEDINGS. SERVICE OF PROCESS MAY BE EFFECTED BY
CERTIFIED MAIL TO THE RESPECTIVE PARTY AT THE ADDRESS PROVIDED FOR NOTICE
HEREIN. NOTHING HEREIN WILL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   37   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

32. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED. EACH PARTY ALSO WAIVES
ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER,
BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE
TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER WILL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED
HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

33. Specific Performance. The Parties acknowledge and agree (i) that each Party
would be irreparably harmed by a breach by the other Party of any of their
obligations under this Agreement and (ii) that there would be no adequate remedy
at law or damages to compensate the non-breaching Party for any such breach. The
Parties agree that the non-breaching Party will be entitled to injunctive relief
requiring specific performance by the breaching Party of its obligations under
this Agreement, and the Parties hereby consent and agree to the entry of such
injunctive relief.

34. Enforceability. If any provision in this Agreement is determined to be
invalid, void, or unenforceable by any court having jurisdiction, such
determination will not invalidate, void, or make unenforceable any other
provision, agreement or covenant of this Agreement.

35. No Waiver. No waiver of any breach of this Agreement will be held to be a
waiver of any other or subsequent breach.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   38   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

36. Rules of Construction. In construing this Agreement, the following
principles will be followed:

 

  36.1 no consideration will be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Agreement;

 

  36.2 examples will not be construed to limit, expressly or by implication, the
matter they illustrate;

 

  36.3 the word “includes” and its syntactical variants mean “includes, but is
not limited to” and corresponding syntactical variant expressions;

 

  36.4 a defined term has its defined meaning throughout this Agreement,
regardless of whether it appears before or after the place in this Agreement
where it is defined;

 

  36.5 unless otherwise specified, the plural will be deemed to include the
singular, and vice versa; and

 

  36.6 each gender will be deemed to include the other genders.

37. Prior Agreements. This Agreement supersedes all prior contracts or
agreements with respect to the subject matter hereof and the matters addressed
or governed hereby or in the documents for any other transaction, whether oral
or written, including the MLP-1 and CMO-1 compression contracts.

38. ACMP Authority as Agent for the Subsidiaries. Access MLP Operating, L.L.C.
hereby represents and warrants to EXLP that (i) it has been duly authorized by
each of its subsidiaries and Affiliates included within the term “ACMP” to act
as the agent of each them for purposes of entering into this Agreement, and
(ii) the execution and delivery of this Agreement by it is binding and effective
as to each such subsidiary and Affiliate as if such subsidiary and Affiliate had
itself executed and delivered a copy of this Agreement.

39. Headings. The headings and subheadings contained in this Agreement are used
solely for convenience and do not constitute a part of this Agreement between
the Parties and will not be used to construe or interpret the provisions of this
Agreement.

40. Financing Statements. ACMP will, if requested by EXLP, join with EXLP in
executing one or more financing statements with respect to the Equipment, as may
be desired by EXLP, in a form reasonably satisfactory to EXLP.

41. Conflicts. In case of conflict between provisions found in this Agreement
and those listed in the Schedules attached hereto, the provisions on the
attached Schedules will prevail.

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   39   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

42. Changes in Law. If, during the term of any Services to be provided under
this Agreement, as described in Section 2.5, any new law is enacted or
promulgated or any existing law or its interpretation is changed, and if such
new or changed law or interpretation could be reasonably expected to cause a
recharacterization of revenue generated by either Party as a result of the
provision of the Services under this Agreement (whether revenue generated by
EXLP under this Agreement or revenue generated by ACMP from producers for
providing compression services to such producers based on the Services provided
by EXLP hereunder), which negatively affects either EXLP’s or ACMP’s ability to
satisfy the gross income requirements of section 7704(c) of the Internal Revenue
Code of 1986, as amended (the “Code”), then the Party so affected, acting in
good faith, shall have the option to initiate renegotiation of the provisions of
this Agreement directly impactful to those gross income requirements with
respect to the Parties’ future performance. In such event, the Parties will meet
and negotiate in good faith amendments to this Agreement to conform this
Agreement to the new or changed law so that both Parties can continue to satisfy
the gross income requirements of the Code, while preserving, as closely as
possible, the Parties’ economic, operational and commercial arrangements in
accordance with the understandings set forth in this Agreement.

 

  42.1 ACMP Affected. In the event that such negotiations do not result in an
amendment to the Agreement so that ACMP can satisfy the gross income
requirements of the Code, ACMP will have the right to either 1) amend the
Agreement so that it can satisfy the gross income requirements of the Code while
preserving as closely as possible the Parties’ economic, operational and
commercial arrangements in accordance with the understandings set forth in this
Agreement as determined by ACMP, in its reasonable discretion, provided that, in
such event EXLP may convert the term of the Agreement or any Initial Contract
Period (as it relates to each applicable Service Site) to a month-to-month
period, terminable by either Party with 30 days advanced Notice, or 2) convert
the term of the Agreement or any Initial Contract Period (as it relates to each
applicable Service Site) to a month-to-month period, terminable by either Party
with 30 days advanced Notice.

 

  42.2 EXLP Affected. In the event that (i) such negotiations do not result in
an amendment to the Agreement so that EXLP can satisfy the gross income
requirements of the Code or (ii) ACMP has amended the Agreement so that EXLP
cannot satisfy the gross income requirements of the Code, then EXLP will have
the right to either 1) assign the Agreement and sell the Equipment to an EXLP
affiliate or 2) convert the term of the Agreement or any Initial Contract Period
(as it relates to each applicable Service Site) to a month-to-month period,
terminable by either Party with 30 days advanced Notice.

43. Non-Solicitation. Each Party covenants and agrees that until ** (a period of
time that is mutually agreed upon by the Parties as being reasonable and
appropriate given the subject, scope and circumstances of this Agreement), it
will not directly or indirectly solicit or attempt to solicit any field employee
of the other Party to terminate his or her employment with

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   40   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

such other Party and commence employment, contracting or consulting relationship
with such Party, except pursuant to a general solicitation which is not directed
specifically to any such employees; provided, that nothing in this Section 43
shall prevent a Party from hiring, contracting or consulting with (i) any
employee whose employment has been involuntarily terminated by the other Party
for any reason or (ii) after 90 days from the day of termination of employment,
any employee whose employment has been voluntarily terminated by the
employee. The Parties understand, acknowledge and agree, however, that this
provision does not supersede the individual legal obligations that any employee
of the respective Parties may have as a result of the terms of any valid and
legally enforceable non-competition and/or non-solicitation agreements entered
into by the respective employees and employer. These agreements continue to be
enforceable to the full extent allowed for in the respective jurisdiction(s),
and no claim will be made by either Party that this paragraph of the Agreement
discharges or otherwise alters those personal legal obligations. The Parties
agree that, because they anticipate it would be difficult to accurately measure
a Party’s damages in the event the other Party violates this section and hires
an employee, the other Party shall pay to such Party liquidated damages
consisting of ** the amount of all compensation paid or to be paid by such Party
to the former employee of the other Party during the first twelve months after
such individual is hired by such other Party. In the event that the foregoing
liquidated damages provision is unenforceable for any reason, the aggrieved
Party nevertheless shall be entitled to recover its actual damages resulting
from the breach and to seek any other injunctive or equitable to which it may be
entitled.

44. Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
OR ANY CCD TO THE CONTRARY, NEITHER PARTY NOR SUCH PARTIES’ AFFILIATES SHALL BE
LIABLE TO THE OTHER PARTY OR SUCH OTHER PARTY’S AFFILIATES FOR, AND EACH PARTY
(ON BEHALF OF ITSELF AND ITS AFFILIATES) HEREBY RELEASES THE OTHER PARTY AND
SUCH OTHER PARTIES’ AFFILIATES FROM, ANY INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES OR LOSSES RELATED TO OR IN CONNECTION WITH THIS
AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE OTHER PARTIES’ PERFORMANCE OR
NONPERFORMANCE HEREUNDER, EXCLUDING ACMP’S OBLIGATION TO PAY MONEY FOR SERVICES
UNDER THIS AGREEMENT), THE SERVICES OR ANY EQUIPMENT, INCLUDING, WITHOUT
LIMITATION, DAMAGES OR LOSSES FOR LOST PRODUCTION, LOST REVENUE, LOST PRODUCT,
LOST PROFITS, LOST BUSINESS OR BUSINESS INTERRUPTIONS, REGARDLESS OF WHETHER
CAUSED OR CONTRIBUTED TO BY PRE-EXISTING CONDITIONS, WHETHER SUCH CONDITIONS BE
PATENT OR LATENT, BREACH OF REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED),
ULTRAHAZARDOUS ACTIVITY, STRICT LIABILITY, TORT, BREACH OF CONTRACT, VIOLATION
OF LAW, BREACH OF ANY SAFETY REQUIREMENT OR REGULATION, OR THE NEGLIGENCE OF ANY
PERSON OR PARTY, INCLUDING, WITHOUT LIMITATION, THE INDEMNIFIED PARTY, WHETHER
SUCH NEGLIGENCE BE SOLE, JOINT AND/OR CONCURRENT, ACTIVE OR PASSIVE, OR ANY
OTHER THEORY OF LEGAL

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   41   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

LIABILITY WITHOUT LIMITATION, EXCEPT TO THE EXTENT ANY SUCH RELEASING PARTY
ACTUALLY SUFFERS SUCH DAMAGES OR LOSSES TO A THIRD PARTY AND SUCH DAMAGES OR
LOSSES ARE OTHERWISE INDEMNIFIABLE UNDER THIS AGREEMENT.

[Signature Pages Follow]

 

COMPRESSION SERVICES AGREEMENT (ACMP-1)   42   



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of this 26th day
of February, 2014 (“Execution Date”).

 

EXLP: EXLP OPERATING LLC By:  

/s/ Robert E. Rice

Name:   Robert E. Rice Title:   President, North America



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of this 26th day
of February, 2014 (“Execution Date”).

 

ACMP: ACCESS MLP OPERATING, L.L.C. By:  

/s/ J. Mike Stice

Name:   J. Mike Stice Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

List of Exhibits & Schedules:

 

Exhibit 2.1:    Compression Commitment Document Exhibit 2.5.9:    Compression
Technical Specifications Exhibit 3.11:    EXLP’s Labor Rate Sheet Schedule 1:   
Existing Commitments for Services Schedule 2:    Pending Commitments for
Services Schedule 3:    Rates for Future Services Schedule 4:    Component Cost
Factor Methodology Schedule 5:    Gathering Systems Subject to Exclusivity
Schedule 6:    Access MLP Operating, L.L.C. Subsidiaries



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Exhibit 2.1

ACMP-1 Compression Commitment Document



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

LOGO [g716174img1.jpg]

ACMP-1 Compression Commitment Document (“CCD”) Page 1 This CCD is made in
connection with and subject to the Compression Services Agreement (ACMP-1) dated
February 26, 2014 (the Agreement) between EXLP Operating LLC (EXLP) and Access
MLP Operating, L.L.C. and its subsidiaries listed on Schedule 6 of such
agreement (ACMP). Any capitalized terms not otherwise defined in this CCD have
the meaning given to them in the Agreement. This CCD is used by the Parties (i)
to facilitate an addendum to the referenced Agreement for new commitments for
additional Services requests by ACMP pursuant to the Section in the Agreement
titled, ‘Provision of Services’, (ii) for Notice purposes by ACMP for release,
replacement, or relocation of Services pursuant to the Section titled, ‘Early
Release, Release, Redeployment, Replacement and Relocation,’ or (iii) for Notice
purposes by ACMP to initiate a Suspended Usage Billing Fee. CCD Reference #:
Request: New Commitment Release Replace Relocate Services Suspend Service
Site-Specific Information: Facility (Gath System): Project ID Number: County,
State: Unit #: * BHP: CHP: P.O. Number: P.O. Line Number: ACMP Entity Name: ACMP
Region: ZZZZ(Quad Z) Location (Select one) Remote Non-Remote * The Equipment
EXLP utilizes or intends to utilize, as the case may be, as of the date of this
CCD to provide the Services. Design Conditions: Services to load available
compression horsepower over the following design conditions: Service Tag (Select
One) Min Recycle Pressure (psig) Suction Pressure Range (psig) Discharge
Pressure Range (psig) XLP 5 10-35 700-1,200 LP 15 25-70 700-1,300 HB 35 50-150
700-1,300 HB Alt 35 50-235 700-1,300 MP 115 150-350 700-1,600 MP Alt 115 150-800
800-1,600 GP 195 250-500 700-1,600 GP Alt 195 250-900 900-1,600 Other - -



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

LOGO [g716174img2.jpg]

ACMP-1 Compression Commitment Document (“CCD”) Page 2 ACMP co-owner approval
required? Yes No If “Yes”, date received: (attach sig sheets) Mobilization to
Service Site from paid for by Demobilization from Service Site to paid for by
Notes (including description of any applicable Service Site-specific optional
equipment): ACMP Commitment Authorization: Title Name (Printed) Signature Date
Requestor Engineering Manager Area Manager Requesting Services Area Manager
Releasing Services VP Engineering & Construction SVP Operations



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Exhibit 2.5.9

ACMP-1 Compression Technical Specifications

The Parties acknowledge that EXLP will, pursuant and subject to the terms of
this Agreement, select the type and specific units of Equipment it utilizes to
provide the Services and that the specifications detailed below reflect the
Parties’ agreed-to design and packaging specifications for new-build Equipment
mobilized by EXLP to provide the Services based upon the mutual goal of safe and
efficient provision of the Services.

 

1. Compressors (general)

 

  1.1. Package shall use Ariel frame and cylinders with the pressure rating that
fits the design application.

 

  1.2. Cylinder lube distance piece and packing oil drains shall be tubed to
on-skid blowcase.

 

2. Cooler

 

  2.1. Package shall have oversized coolers and shall be engine belt-driven
skid-mounted EH style up through CAT 3606 series drivers or F style for larger
units.

 

  2.2. Cooler shall be sized at 105ºF Ambient air with max 15ºF approach.

 

  2.3. Cooler shall have manual operated louvers for each process section.

 

  2.4. Fan tip speed shall be limited to no more than 13,500 ft/min for fans
<10’ diameter and 13,000 ft/min for fans >10’ diameter.

 

  2.5. Cooler shall be designed with a fouling factor of 0.0005 for glycol and
oil and 0.002 for natural gas.

 

  2.6. All fins shall have adjustable pitch.

 

  2.7. Piping shall be sized to keep velocity £3,500 ft/min.

 

  2.8. Horizontal coolers shall have at least 7’ of clearance from grade to the
bottom of the fan.

 

3. Package & Piping

 

  3.1. Supplier shall provide acoustical/mechanical study and design package to
API 618 5th Ed. Design Approach 3; across entire range of Ps/Pd conditions.

 

  3.2. Any exceptions to API 618 shall be noted specifically.

 

  3.3. Supplier shall furnish weights, dimensions, P&ID, electrical diagrams,
and GA drawings for each unit.

 

  3.4. All process (gas) piping shall be designed and fabricated to ASME B31.3.

 

  3.5. All 2” and 3” piping shall be Schedule 80 minimum (including 2” threaded
piping in atmospheric service for vent and blowdown).



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.6. All threaded pressurized piping components less than or equal to 12” in
length, or any first pipe nipple out of a vessel, shall be Schedule 160 minimum.

 

  3.7. All other threaded pressurized piping components greater than 12” in
length shall be Schedule 80 minimum.

 

  3.8. All pipe shall be seamless.

 

  3.9. All flanged connections shall use Flexitallic gaskets or equivalent.

 

  3.10. All hoses shall be flexible steel braided hoses.

 

  3.11. Separate start line plumbed for either compressed air or fuel gas,
sized: 2” minimum for 3516s, 3” minimum for 3600 series.

 

  3.12. All connections shall be plumbed to skid edge.

 

  3.13. Block valves on engine and compressor oil level controllers shall be
fire-safe.

 

  3.14. Scrubbers, gas cooler sections, pulsation bottles, and other vessels
shall be ASME BPVC code stamped, National Board registered.

 

  3.15. Unless otherwise mutually agreed to, first stage suction scrubber and
pulsation bottle shall match or exceed MAWP of first stage cylinders where
reasonable to do so based upon, for example, Site and operating conditions.

 

  3.16. Unless otherwise mutually agreed to, interstage piping, vessels,
bottles, and cooler section shall, where reasonable to do so based upon, for
example, Site and operating conditions, be rated to minimum of preceding
cylinder MAWP or package final discharge MAOP, whichever is less.

 

  3.17. MAOP of cylinders, vessels and piping downstream of each cylinder but
upstream of the cooler, and cooler sections shall be calculated at 350ºF. MAOP
of vessels and piping downstream of each cooler section but upstream of each
cylinder shall be calculated at 150ºF.

 

  3.18. All 1” PSVs shall be threaded. Two inch PSVs may be threaded; all larger
PSVs must be flanged regardless of set pressure.

 

  3.19. No PSV shall have a block valve on inlet or outlet side.

 

  3.20. Relief valves for interstage and final discharge shall be sized for
maximum unit throughput at MAOP conditions.

 

  3.21. Manual bypass line with valve to be provided (final Pd downstream of
cooler to 1st scrubber) and sized to permit idle operation at design suction
pressure.

 

  3.22. Compressor bypass valve shall be sized for the full start-up loading; if
actuated (for larger and electric units) it shall have controlled slow-acting
actuation to avoid abrupt compressor loading.

 

  3.23. Suction-side PSV shall be provided set at MAWP of first stage inlet
sized for max unit capacity of designed range Ps/Pd combinations.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.24. Backpressure for PSV exhaust lines shall be calculated and confirmed to
not exceed 5% of set pressure. All vent and relief lines shall be piped to a
common header at the compressor end edge of skid.

 

  3.25. Process piping 2” and larger shall be secured with pipe clamps (not
u-bolts).



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.26. Package materials (including vessels) shall be designed with Minimum
Design Metal Temperature (MDMT) of -20ºF. All tests required to meet this MDMT
shall be the Supplier’s responsibility.

 

  3.27. No allthread nipples and no one-step bushings (e.g.  1⁄2” to  1⁄4”,
 3⁄4” to  1⁄2”, 1” to  3⁄4” etc.).

 

  3.28. No  1⁄4” needle valves as first connection in threaded fittings on pipe
or vessels.

 

  3.29. No brass components in process gas service.

 

  3.30. HB/GP packages: Unit to be piped to allow field-modification (via
spectacle blind) between stage configurations as requested.

 

4. Skid

 

  4.1. Skid package to be designed for non-grouted setting on compacted
screenings base.

 

  4.2. Skid to be heavy design with concrete-filled sections under frame,
engine, and crosshead guide supports. Scrubbers shall be installed on a bearing
plate over skid beams.

 

  4.3. One end of skid at minimum to have draw bar (for CAT 3606 and smaller
units), each corner of skid (for CAT 3516 and larger units) to have lifting eye
and large screened-top drain box with 2” NPT connection to drain header.

 

  4.4. Full-depth structural steel members are to support scrubbers and other
main components.

 

  4.5. Skid decking that is to be steel shall be covered with 3/16” checkered
floor plate.

 

  4.6. Compressor frame to be mounted with grouted sole plates (no adjustable
chocks).

 

  4.7. Package shall include any OSHA-compliant access platforms, stairs, and
ladders needed to access unit, including at top of cooler. Ladders shall extend
3-4’ above the top of the cooler to provide safe access.

 

  4.8. Packages intended to be in buildings shall be designed accordingly.

 

5. Driver/Exhaust

 

  5.1. Manual engine speed control, plus automatic speed control on 1500bhp+
packages.

 

  5.2. The muffler shall be hospital grade (minimum 35dBA insertion loss).

 

  5.3. Catalyst housing with at least one expansion compartment, plus testing
ports with tubing brought down to ground-access elevation.

 

6. Capacity/Performance Assumptions

 

  6.1. Assumed gas suction temperature should be 90ºF.

 

  6.2. Assumed gas interstage suction temperature should be 130ºF.

 

  6.3. Assumed gas composition should be water-saturated sweet natural gas at
0.70 specific gravity.

 

  6.4. Maximum discharge temperature should be 300ºF, and rod load shall not
exceed 90% of maximum rated rod load.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  6.5. Assumed ambient temperature should be 105ºF in performance runs.

 

  6.6. Available Compression Horsepower shall conform to the values listed in
the package configurations.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  6.7. Any SACE cylinders on JGE/K/T frames must have externally lubricated
crosshead pin system in order to run at 1400 RPM.

 

7. Electric Motor Drive Packages

 

  7.1. Electric motors for the compressor drive must comply with the attached
“Specification for Medium Voltage AC Induction Motors for Reciprocating
Compressors.”

 

8. Cold Weather Accessories

 

  8.1. All units excluding those going to the Permian, Barnett, Haynesville or
Eagle Ford units shall require cold weather accessories:

 

  8.1.1. The driver shall have an appropriately sized Kim Hot-Start.

 

  8.1.2. Compressor frame shall be equipped with oil immersion heater(s) or a
Kim Hot-Start sized appropriately for the frame size.

 

  8.2. Process scrubbers shall include heat tracing, where required by operating
conditions.

 

  8.3. Coolers shall have automated louvers, where required by operating
conditions.

 

  8.4. All 3600 series engines shall have appropriately sized Kim Hot Starts.

 

9. Sour Gas Units

 

  9.1. All units that compress gas with >100 ppm H2S shall have the following
provisions:

 

  9.1.1. If EXLP elects to install Kiene valves in compressor cylinders or
pulsation bottle nozzles, such Kiene valves shall be stainless steel, model
KN-22B and include the cap AX-17A.

 

  9.1.2. Compressor shall have long two compartment distance pieces on all
throws and stainless steel piston rods.

 

  9.1.3. The inboard and outboard wiper packing shall be piped to be purged with
sweet, dry fuel gas at 30 psig with a low pressure switch in the supply line.
The low pressure switch shall be able to alarm on the compressor control panel
and be able to be taken back to the station PLC.

 

  9.1.4. The packing shall be piped to be purged with sweet, dry fuel gas at 20
psig with a low pressure switch in the supply line. The low pressure switch
shall be able to alarm on the compressor control panel and be able to be taken
back to the station PLC.

 

  9.1.5. Each purge line shall have a flow indicator and check valve installed
in the inlet to the packing.

 

  9.1.6. Compressor shall have two separate oil systems: one for the frame and
another for the cylinders if Ariel requires lubrication.

 

  9.1.7. Cylinder lube distance piece and packing oil drains shall be tubed to
separate on-skid blowcases.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  9.1.8. The packing vent/drain line shall include a check valve. The inboard
distance piece drain line shall include a flow indicator, check valve, and ball
valve. The outboard distance piece drain line shall include a check valve and
ball valve.

 

  9.1.9. The blowcases shall have a manual vent line with check valve tied into
the main vent header, and a PSV with the exhaust manifolded into the main vent
header. The blowcase liquid outlets shall be piped to the scrubber drain
manifold.

 

  9.1.10. All process welds shall be post-weld heat treated; weld hardness shall
not exceed 22 RHC.

 

  9.1.11. All process piping and vessel welds shall be x-rayed. If welds are
x-rayed prior to post-weld heat treatment, they shall be examined with dye
penetrant.

 

  9.1.12. All plate material in process gas service must have a sulfur content
less than 0.003% by weight.

 

  9.1.13. All pipe in process gas service must have a sulfur content less than
0.01% by weight.

 

  9.1.14. All forged fittings in process gas service must have a sulfur content
less than 0.025%.

 

  9.1.15. All instruments and valves in process gas service must have NACE trim.

 

  9.1.16. Yellow metals are not allowed.

 

  9.1.17. Couplets are not allowed. All threaded connections shall be couplings
with 100% penetration.

 

  9.1.18. All vessels and piping shall have a 0.0625” corrosion allowance.

 

  9.1.19. Cooler tubes shall be SA-249 Gr 304 or Gr 316 stainless steel.

 

10. Instrumentation and Electrical

 

  10.1. Gas-drive packages shall have Murphy control panel for CAT 3500 series
engines and changed to Allen-Bradley Compact Logix PLC for CAT 3600 series
engines as required by ACMP.

 

  10.2. Pressure Transmitters shall be stainless steel, 4-20mA, 0.25% of full
scale accuracy, rated for pressure and temperature of service with a 200%
overpressure rating, greater than 2 kHz response time.

 

  10.3. Gauges shall be industrial heavy duty, liquid filled with 2  1⁄2” faces.
Wika, Ashcroft or approved equivalent. Each pressure gauge shall include a
pulsation dampener.

 

  10.4. All instrumentation, controls, and valves shall be provided with
stainless steel unique name tags and attached to devices by stainless steel
cable.

 

  10.5. Thermocouples shall be J or K Type with 18 gauge wire.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  10.6. Scrubber level switches shall be Murphy LS200, 2000 PSI, 2” NPT.

 

  10.7. Scrubber level controllers shall be Norriseal Model EVS or Murphy
Equivalent.

 

  10.8. Liquid level gauges installed on vessels such as the suction scrubber
shall be Penbethy reflex type and properly braced to prevent vibration.

 

  10.9. Tubing shall be 316 Stainless Steel.

 

  10.10. All pneumatic controls shall have a manifold to a common instrument air
line. Instrument air filters and regulators shall be provided as required for
control operation.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  10.11. Control panel shall have the following: NEMA 4 carbon steel
weatherproof enclosure, CSA certified Class 1 Division 2 Groups C&D, 24 VDC
powered, Ethernet communications with gauges, transmitters and snubbers, window
kit for HMI, and gauges where applicable to include suction and discharge
pressure for each stage, and engine vacuum/boost pressure.

 

  10.12. Control panel enunciator to include local start, stop and reset push
buttons, local ESD pushbutton, power, unit running, unit alarm, and unit
shutdown indication, and a power on/off switch.

 

  10.13. Customer connection terminal block shall include a normally open
contact for run status, and a 24VDC remote shutdown relay.

 

  10.14. Control panel analog outputs shall include, where applicable, main
driver speed control, suction valve control, recycle valve control, and cooler
fan(s) speed control.

 

  10.15. Control panel analog inputs to include at where applicable compressor
oil pressure, suction and discharge pressure for each stage, compressor
vibration (2), driver vibration (2), and catalyst differential pressure. Also
include engine RPM high speed counter where applicable.

 

  10.16. Control panel thermocouple inputs to include where applicable
compressor oil, discharge for each throw, cooler discharge for each stage,
compressor main bearing (each for the KBZ frame or larger), engine intercooler
water, pre-catalyst, and post catalyst.

 

  10.17. Control panel digital outputs to include where applicable actuated
valve solenoid control, compressor lube pump start, compressor hot start, main
driver start, engine hot start, driven equipment ready, E-Stop to driver
control, reset to driver control, packing water pump start, cooling water pump
start, process cooler fan(s) start, and enunciator indication.

 

  10.18. Control panel digital inputs to include, where applicable, enunciator
panel push buttons, actuated valve limit switches, recycle valve limit switches,
high scrubber/separator level (each), lubricator no flow (right and left), low
oil levels, low jacket water level, low auxiliary water level, main motor VFD
selected, main motor running, high cooler fan(s) vibration, and remote E-Stop.

 

  10.19. Instrument List Summarized (where applicable):

 

  10.19.1. Compressor oil temperature gauge.

 

  10.19.2. Cylinder outlet temperature TC’s and indicators

 

  10.19.3. Compressor main bearing temperature where included in the KBZ frame
or larger (each)

 

  10.19.4. Engine intercooler water temperature

 

  10.19.5. Pre and post catalyst temperature



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  10.19.6. Compressor oil filter discharge pressure transmitter

 

  10.19.7. Suction and Discharge Gas Pressure Transmitter for each stage

 

  10.19.8. Scrubber pressure indicator

 

  10.19.9. Catalyst differential pressure

 

  10.19.10. Compressor crankcase low level switch/Alarm

 

  10.19.11. Scrubber high level switch (for liquid dump valve control) and high
high level switch (for unit shutdown)

 

  10.19.12. Cooling water low level switch/Alarm (if water cooling required)

 

  10.19.13. Compressor vibration

 

  10.19.14. Driver vibration

 

  10.19.15. Cooler motor vibration switches, one per motor.

 

  10.19.16. Actuated block valve solenoid

 

  10.19.17. Actuated block valve limit switches

 

  10.19.18. Start-up recycle valve position switch (open/close)

 

  10.19.19. Water temperature gauge (if water cooling required)

 

  10.19.20. Compressor lubricator oil Lube Sentry no-flow switch

 

  10.19.21. Engine RPM



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Specification for Medium Voltage

AC Induction Motors for Reciprocating Compressors

 

  1.0 General

 

  1.1 Scope

 

  a) This specification, and any referenced application load information,
drawings, and requisitions, covers the requirements for three phase medium
voltage induction motors 500 HP to 7000 HP.

 

  b) Medium voltage for the purposes of the specification shall be voltages
greater than 1000 volts to voltages no greater than 7200 volts, nominal.

 

  c) Receiving, unloading, storage, and installation of the motors shall be done
by the Owner. The motor vendor is responsible for providing with their quotation
the following documents;

 

  •   A copy of the typical installation motor manual.

 

  •   State the number and size of pieces to be shipped to the Owner.

 

  •   Confirm shipping and installation weight, together with the critical
dimensions of each piece to be shipped.

 

  1.2 Reference Publications, Applicable Standards, Codes and Regulations

The motors shall be designed, manufactured and tested in accordance with the
latest revisions of the applicable standards of;

 

  •   Institute of Electrical and Electronic Engineers (IEEE).

 

  •   API (American Petroleum Institute) Standards.- API 541

 

  •   NFPA (National Fire Protection Association) Code.

 

  •   National Electrical Code (NEC).

 

  •   American National Standards Institute (ANSI).

 

  •   American Society for Testing and Materials (ASTM).

 

  •   National Electrical Manufacturers Association (NEMA).

 

  •   Occupational Safety and Health Standards (OSHA).

 

  •   Underwriters Laboratory, Inc. (UL).

Any discrepancies or ambiguities between the specifications, the Motor data
sheets will be resolved by the Purchaser in writing. Any exceptions to this
specification shall be noted by the vendor in their proposal.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  1.3 Conflicting Requirements and Order of Precedence

Any technical requirements in this specification which conflict with the
Applicable Standards, Codes and Regulations listed above shall be noted to the
Purchaser by the Vendor in their proposal.

The Motor data sheets shall take precedence to the general requirements outlined
in this specification.

 

  2.0 Design Requirements

 

  2.1 Motor Criteria

Motor voltage shall be rated as specified on the motor data sheets.

 

Description:    Phases:    3 Cycles:                            60         
Service Factor:    1.15 Insulation Class:    F (155ºC Maximum) (Please refer to
the Attached Motor Data sheet)



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  2.2 Stator Winding Temperature Rise

Section 1.01 The stator winding temperature rise must not exceed the following
limitations:

 

NEMA Continuous Operation All Enclosures

  

Insulation System

     Class B    Class F      Temperature Rise ºC by Resistance

1.0 Service Factor

   80    105

1.15 Service Factor

   90    115      Temperature Rise ºC by RTD

1.0 Service Factor

1500 HP and less

   90    115

1.0 Service Factor

Over 1500 HP

   85    110

1.15 Service Factor

1500 HP and less

   100    125

1.15 Service Factor

Over 1500 HP

   95    120

 

  2.3 Input power

Motors shall be designed for full voltage across the line starting and rated for
continuous operation unless otherwise specified. Motors shall be able to
overcome starting load inertia as well as accelerating the load to rated speed
under



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

both rated and at 80 percent rated voltage (20 percent maximum voltage dip)
conditions during starting without injurious heating. Motors used on VFD
applications will only require the addition of a factory optional external
blower package for a 4:1 constant torque speed range.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  2.4 Starting Design

Motors shall be designed for consecutive starts from rest of;

 

•    Consecutive starts with the motor coasting to rest between starts:

     2   

•    Consecutive starts with the motor coasting to rest and remaining idle for
20 minutes:

     3   

•    Evenly spaced starts in first hour before continuous running:

     3   

 

  2.5 Starting Inrush Current

Motors shall have a maximum locked rotor KVA/HP of 5.59 (Code F).

 

  2.6 Automatic Restart

Motors which require automatic restarting following a momentary power outage
shall develop sufficient torque to attain full load speed within 15 seconds when
the main plant distribution voltage is at 85 percent of the rated value.

 

  2.7 Horizontal Motor Jackscrews

All horizontal motors shall be equipped with jackscrews for horizontal and
vertical adjustment during installation alignment.

 

  2.8 Motors Coupled

All motors are for coupled service unless otherwise specified on the Motor Data
Sheets.

 

  2.9 Motor Bonding

Motors shall have a place suitable for bonding the motor frame. This shall be a
drilled and tapped hole in the motor frame, in addition to the ground lug in the
motor terminal box.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  2.10 Minimum Motor Efficiency

Motor efficiency will be guaranteed at 95% rated load and voltage. The motor
vendor shall state the testing methodology quoted. Preferred testing methodology
is IEEE 112 Method B. If a testing methodology is utilized were motor stray load
losses are estimated the assumption used for SLL’s shall be stated by the motor
vendor.

 

  2.11 Corrosion Resistance

All internal motor components shall receive a corrosion resistant treatment. All
motor nameplates and warning plates shall be stainless steel and affixed to the
motor utilizing stainless steel “drive-type” screws.

 

  2.12 Reciprocating Compressor Motors

Motors driving reciprocating compressors and similar rotating equipment shall
meet the requirements of NEMA Design “B”, normal starting torque, and low
starting current. A copy of the applicable load curve will be provided by the
Buyer as an attachment to the request for quote. Laminations shall be reinforced
by a heavy finger lamination of a thickness 5 times greater than the stator
laminations in the core. Coil heads shall be lashed to a heavy steel hoop on
both ends of the motor at each coil and the entire assembly Vacuum Pressure
Impregnated to create a solid rigid assembly. Heavy duty rotor bars shall be
swedged into place with bars designed for a tight fit to eliminate mechanical
stress.

 

  2.13 Margin Between Load and Motor Torque

When the motor speed-torque at the conditions specified in clause 2.3 is plotted
over the load speed torque curve requirements, the motor developed torque shall
exceed the load torque by a minimum of 10 percent (motor rated torque as base)
at all locations throughout the speed range up to the motor breakdown torque
point.

 

  2.14 Motor Run Out

The combined electrical and mechanical run out on horizontal mounted motors
shall not exceed 0.45 mils peak to peak.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  2.15 Phase Current Imbalance

The phase current imbalance shall be 6% maximum difference, with each phase no
more than 3% higher or lower than average.

 

  2.15 Inverter Duty

The motor design will meet the requirements outlined in NEMA MG1-2003 Part 31,
with specific attention to Clause 31.4.4.2 Voltage Spikes. Motors shall include
insulated bearings and a shaft grounding brush. If so equipped, motors shall be
blower cooled with a minimum of 2 separate external blower motors. The blower
package shall be an optional item on the motor. Motor that is not equipped with
a blower package shall be manufactured so that a blower package can be added in
the field. Motor shall not require a shaft mounted fan internal to the motor for
cooling. Motors shall be capable of 4:1 constant torque speed range. Motor shall
be rated for Division 2, Class 1, Group D, T3 temp code.

 

  3 Construction Details

 

  3.1 Screens/Air Filters/Differential Pressure Switch

Screens shall be installed over all openings for all motors, air filters shall
be stainless steel and motor shall be supplied with a differential pressure
switch.

 

  3.2 Motor Terminal Box

Motor terminal and protective monitoring equipment junction boxes shall be
adequately sized to accommodate the conduit or cable types and sizes specified.
All devices and auxiliary equipment installed in the motor terminal boxes shall
be permanently and rigidly supported.

Motors shall be sized and supplied with an oversized main terminal box at least
one size larger than required by NEMA MG-1.

The motor main terminal box must be sized for customer supplied and mounted
stress cones, and have adequate bending room for the motor leads to be installed
without being bent sharper than 12 times the cable overall diameter. Motor shall
be supplied with differential current C/T’s mounted in main junction box. CT
leads to be terminated to shunting type terminal blocks.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.3 Junction Box Location

The main power conductor box and auxiliary boxes locations shall be specified by
the Buyer.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.4 Stator Winding Insulation

The insulation system shall utilize Class “F” rated or better material and form
wound copper coils, with a (VPI) Vacuum Pressure Impregnated resin varnish
applied. The insulation system shall consist of wire coatings, slot insulation,
slot fillers, tapes, phase insulation and varnish encapsulates. The motor will
receive 3 VPI cycles.

Stator coils shall individually receive surge comparison testing per IEEE 522
prior to insertion of coils into each stator, and prior to final connection of
each coil after all have been inserted into the stator. The completely sealed
insulation system shall be subjected to an immersion test per NEMA MG-1 and IEEE
429. Test reports shall be provided by the motor vendor as part of the final
technical documentation. The immersion test shall be witnessed by the customer
and conducted at a facility in North America. Stator coil end turns shall be
adequately and securely braced to prevent movement under starting conditions.

 

  3.5 Stator and Rotor Lamination Steel

Lamination material shall be high permeability low loss silicone steel with
“C-5” or equivalent core plate, in accordance with ASTM A 345, or
EN10126/EN10165.

The stator core shall be capable of withstanding winding burnout for rewind at a
stator core temperature of 750º F without damage or loosening.

 

  3.6 Motor Shafts

For motors with four or more poles, welded shaft and spider bar construction may
be used provided the motor vendor can demonstrate a minimum of five years in
field operating service. All welds shall be magnetic particle inspected in
accordance with ASTM E 709. Shaft material shall be selected based on the
applicable load torque requirements and diameter required to provide a minimum
safety margin of 3 times the rated torque of the given application. As a minimum
shaft material will be 4140 HT. Heat treated forged shafts will be required for
any machine having any of the following characteristics;

 

  1. Finished shaft diameter 8 inches and larger.

 

  2. Driving Reciprocating loads

 

  3.7 Frame Mounting

Frames on horizontal motors shall be rigid enough to permit the machine to be
moved by the use of lateral, axial, and vertical jacking screws.

Frame mounting surfaces on horizontal motors shall be machined on a common plane
parallel to a horizontal plane through the machine’s theoretical center-line.
The mounting surfaces shall be machined within 0.005 inch of a plane through the
lowest foot, and each foot shall be parallel to that plane, in the transverse or
longitudinal direction, with 0.002 inch per foot.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.8 Motor Frame Construction

Motor frame shall be of welded steel construction. Frame shall be a full frame
design with generous one piece bulk heads (minimum 2 bulk heads between end
shields). Bulk heads supported with internal torque tubes. Entire frame assembly
to be heat treated after fabrication. Bath tub type frame designs are
unacceptable.

 

  3.9 Motor Enclosures

Motor enclosures will conform to the types of enclosure listed below as
specified by NEMA. Motor shall be rated for Division 2, Class 1, Group D, T3
temp code for 4:1 constant torque speed range.

 

Enclosure

  

Designation

  

Description

WP2 Blower Cooled    WPII    Blower Cooled air circulates through the internals
of the motor for cooling after passing through air filters and making 3 abrupt
changes in direction

 

  3.10 Bearings

 

  3.10.1 Sleeve Bearings

Horizontal motors shall have insulated, oil lubricated split sleeve bearings.

 

  3.10.2 Oil Reservoirs

Oil lubricated bearing reservoirs shall be effectively covered so that dust or
other foreign materials cannot enter. Oil slingers and catchers shall be
designed to prevent the escape of oil from the bearing and creepage along the
shaft. Reservoirs shall be provided with drains, tapped fill openings, separate
level gauge glasses and inspection glass opening. A permanent indication of each
proper oil level (run and stop) shall be marked on the oil gauge.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.10.3 End Play

Sleeve bearing motors shall have a shaft end float of  1⁄2 inch minimum. Rotor
end-play limits shall be indicated on the motor nameplate or a permanently
attached metal tag. Magnetic center shall be clearly indicated and scribed on
the motor shaft. The magnetic and mechanical center of sleeve bearing motors
shall be coincident within ± 1/8 inch.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.10.4 Bearing Seals

No oil shall leak past the seals during both stationary and operating
conditions, while circulating lubrication oil. The seals shall provide a soft
metal surface for the bearing to coast on in the event of a bearing failure.

 

  3.10.5 Bearing Temperature Detectors

Motors shall be provided with one spring loaded tip-sensitive dual element
platinum RTD, rated 100 Ohm at 0º C temperature device for each bearing. The
scope of supply shall include all required wiring to and a common terminal strip
in an auxiliary conduit box separate from the main power leads and space heater
leads boxes. It is preferred that all auxiliary temperature, vibration, and
space heater boxes be mounted on the opposite side of the motor to the main
power lead terminal box.

 

  3.11 Balance and Vibration

 

  3.11.1 Balance

All rotors shall be dynamically balanced in two planes or more. When a keyway is
provided in the shaft extension, a crowned half – key or its dynamic equivalent
shall be included in the balance process.

Balance weights and fasteners added to the final assembly shall be readily
removable and replaceable and made of AISI 300 stainless steel. If parent metal
is to be removed to achieve balance it shall be removed only from an area
designed for that purpose. Chiseling, grinding, sawing, or torch burning is not
permitted. The use of solder or similar deposits for balancing purposes is not
acceptable. Balance corrections shall not be made to the rotor fan blades.

For the final balancing of the rotor in the balancing device, the maximum
allowable residual unbalance in the correction plane (journal) shall be
calculated from the following equation;

In SI units:

Ub = 6350Wr / Nmc



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Where;

 

Ub     =      residual unbalance, in ounce – inches (gram – millimeters). Wr  
  =      journal static loading, determined from the mass distribution in the
rotor, in pounds (kilograms). (Typically one-half the rotor weight). Nmc     =  
   maximum continuous speed, in revolutions per minute.

 

  3.11.2 Vibration

Vibration measurements shall be taken on the bearing housing and will be made on
motors operating at rated voltage, speed and frequency under a no load
condition. One – half of a standard key shall be placed in the shaft extension
key seat and the motor will be mounted rigidly on an isolated massive test
floor.

Vibration limitations during factory testing will be limited to;

 

Motor Synchronous Speed

  

3600 RPM

  

1800 RPM

  

1200 RPM and Slower

Shaft Vibration Displacement (Utilizing Non-Contact Vibration Probes).

   1.5 mils    1.5 mils    1.5 mils

Bearing Housing Vibration Velocity

   0.10 in/sec    0.10 in/sec    0.10 in/sec

 

  3.11.3 Vibration Monitoring

All motors shall be provided with non-contacting X – Y vibration probes and
proximeters equal to a Metrix 5484 and cables wired to a common junction box.

The shaft area used for probe sensing shall have a final surface finish of 32
micro inches (1.0 micrometer) maximum.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.12 Sound Level Requirements

The maximum sound level of the motor shall be tested in accordance with IEEE 85,
and shall not exceed an average level of 85 dBA at 3 feet, with the motor
uncoupled, unloaded in a free field environment at the manufacturers test
facility.

Any sound insulation shall be permanently affixed to avoid the motor air
passages from being plugged with loose material.

 

  3.13 Modifications and Accessories

 

  3.13.1 Condensate Drain

All motors shall be equipped with an automatic breather/drain located so as to
eliminate all condensate from the motor interior without having to remove a
plug. Motors that will be installed with shafts vertically up or down are to
have drains located in the lowest end shield.

The breather/drain will be manufactured from stainless steel.

 

  3.13.2 Space Heaters

All motors shall be equipped with space heaters using 120 Volt, single phase, 60
Hertz power. Space heater leads will be wired to an auxiliary conduit box
mounted on the motor frame.

 

  3.13.3 Resistance Temperature Detectors

Motor stator windings shall have six (2 per phase) 100 Ohm at 0ºC platinum
resistance temperature detectors inserted in the center of the stator core. The
RTD leads will be brought out to a terminal strip permanently affixed to the
stator winding ends, with leads then terminated to a terminal strip located in a
junction box mounted on the motor frame.

 

  3.13.4 Auxiliary Terminal Boxes

Auxiliary terminal boxes shall be constructed to meet the requirements of a NEMA
4X type box.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.14 Testing

Specific testing required will be outlined on the Motor Data Sheets. As a
minimum each motor will receive Tests consisting of;

 

  I. Measurement of winding resistance.

 

  II. No-load readings of current, power, and nominal speed at rated voltage and
frequency.

 

  III. High-potential test, for large induction machines.

 

  IV. Motor Winding Surge Test

 

  V. Three phase locked rotor current and torque (at partial voltage), for
horizontal motors.

 

  VI. Vibration (no load) check.

 

  VII. Water Immersion test per IEEE 429. Motor will actually be water immersion
tested not just capable of a water immersion test. Test shall be witnessed by
the customer at a facility in North America.

 

  VIII. Testing shall be witnessed by the end user.

 

  3.15 Motor Identification

All motors shall have stainless steel nameplates and rotational arrows attached
by stainless steel screws or pins and shall be located for easy visibility. The
main motor nameplate shall contain the following information;

 

  I. Manufacturer’s name.

 

  II. Catalog number, designation or equivalent.

 

  III. Manufacturer’s type and frame designation.

 

  IV. Serial number.

 

  V. NEMA frame size (if applicable).

 

  VI. Rated voltage.

 

  VII. Rated full load amps.

 

  VIII. Motor temperature rise and design ambient temperature.

 

  IX. Insulation class.

 

  X. Full load speed.

 

  XI. Time rating.

 

  XII. Horsepower output.

 

  XIII. Frequency (hertz).

 

  XIV. Number of phases.

 

  XV. Code letter for locked rotor KVA.

 

  XVI. Service factor.

 

  XVII. Words; “Thermally Protected” if motor is protected.

 

  XVIII. Label of independent testing laboratory approving or listing the motor.

 

  XIX. Minimum guaranteed efficiencies.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  XX. Locked rotor amperes.

 

  XXI. Enclosure type.

 

  XXII. Location of magnetic center.

 

  XXIII. Bearing ABMA number.

 

  XXIV. Oil pressure required, pounds per square inch (PSI) for pressure
lubricated bearings.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

  3.15.1 Connection Diagram Nameplate

Separate connections diagrams or data nameplates shall be located near the
appropriate connection box for the following;

 

  I. A motor having more than three power leads.

 

  II. Space heaters (operating voltage and wattage).

 

  III. Temperature detectors (resistance (Ohms) or junction type).

 

  IV. Vibration and/or position detectors (manufacture and model).

 

  V. Connections of proper rotation (including bi-directional).

 

  3.16 Painting and Preservation

 

  I. The motor manufacturer shall apply an epoxy based paint system with enamel
top coat which provides total average thickness of 3 mils to the external
surface of the motor.

 

  II. Stainless steel surfaces and finished surfaces such as flange faces,
shafts and couplings will not be painted, but covered with a rust preventative
coating easily removable by the Buyer.

 

  III. Bearings, bearing housings, and oil systems including reservoirs and
piping when supplied shall be thoroughly cleaned of metal particles, dirt and
debris. A rust inhibiting compound shall be applied. All openings shall then be
sealed and the housing tagged to indicate contents and preparation required
prior to motor start-up.

 

  IV. The motor shaft extension shall be blocked to prevent movement during
transportation.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Exhibit 3.11

EXLP’s Labor Rate Sheet



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

EXLP SERVICE WORK RATE SHEET

Effective January 1, 2014

 

Classification

   Regular Time Per
Hour      Overtime
Per Hour      Premium Time
Per Hour  

Mechanic Field- Onshore

   $         **       $         **       $ **   

Mechanic Shop- Onshore

   $ **       $ **       $ **   

*Mechanic - H2S Service

   $ **       $ **       $ **   

Cat 3600 Series Specialist

   $ **       $ **       $ **   

Commissioning Technician

   $ **       $ **       $ **   

Mechanic’s Assistant

   $ **       $ **       $ **   

Instrument/Electrical/Panel Technician

   $ **       $ **       $ **   

Technical Service Adviser / Service Supervisor

   $ **       $ **       $ **   

Engine/Compressor Analyst

   $ **       $ **       $ **   

Emissions Pre-Compliance Technician

   $ **       $ **       $ **   

3600 Tool Set

     $**/day   

Lancing Unit (Cooler Tube Cleanout

     $**/hour   

 

Clarifications

Payment

   All rates are in U.S. Dollars and are exclusive of applicable taxes.

Regular Time (onshore)

   The first eight (8) hours worked each day by each person between the hours of
6:00 am and 6:00 pm Monday through Friday. All other hours will be charged at
the overtime rate.

Premium Time

   Time worked on Exterran Recognized Holidays will be invoiced at Premium Time
rates.

Standby Time

   Charged at applicable rate. Includes waiting on transportation, parts or
materials, and delays by customer.

Travel Time

   Travel time charges are billed as working time and at the above applicable
service rate.

After Hours Call-Out

   A minimum of ** hours will be charged at the applicable service rate.

Mileage

   $** per mile, port-to-port for equipped Mechanic’s and Service Technician
trucks and IRS published rates for all others.

*H2S Service

   Minimum of two (2) Exterran personnel at all times.

Specialty Service

   Services provided in refineries, petrochemical plants, or CNG facilities will
be invoiced at the applicable rate plus **%.

Tools

   Standard tools are included in the above rates. Special tools required for
overhauls will be invoiced at rates listed above.

Air Travel

   Charged at actual cost plus **%

Meals

   Charged at actual cost plus **%

Lodging

   Charged at actual cost plus **%

Supplies and Environmental Charges

   An additional charge of **% of the invoice total will be assessed on all
service work orders for disposable goods, materials and environmental. The
Customer is responsible for removal and disposal of sump waste.

Freight

   Charged at actual cost plus **%

Crane and/or Trucking

   A handling fee of cost plus **% will be invoiced for trucking and crane
services

Parts and Materials

   Pricing on the attached table.

Outside Services & Machine Work

   A handling fee of cost plus **% will be invoiced for all contracted services
and machine work.

Rate Validity

   Rates are subject to escalation by the Inflation Factor each **. The rate in
effect when the work is performed will be charged.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Parts

 

Waukesha

   List less **%

Ariel

   List less **%

Cat

   List less **%

Other inventory parts

   List less **%

Non-Inventory parts & supplies

   Cost plus **%



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Schedule 1

Existing Commitments for Services

See Attached.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR
THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED
WITH
THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN MARKED AT THE
APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Schedule 1 - Existing Commitments for Services - ACMP-1

EXLP Operating LLC and Access MLP Operating, L.L.C.

Service Sites

Unit
Number1

  Customer
(ie - ACMP
Subsidiary)   ACMP
Region   Design
Tag   Service Site Information   Equipment Being Utilized by EXLP to Provide the
Services1         Facility
(GGS)   County   State   Sec-
Twn-
Rng2   City2   Zip2   ZZZZ
Location
(Remote
/ Non-
Remote)   Engine   Engine
Serial
#   Engine
DOM   Nameplate
BHP   CHP   Compressor   Compressor
Serial #   Cylinders   Stages                                                  
                           

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **

[Page 1 Part 1]



 

Schedule 1 - Existing Commitments for Services - ACMP-1

EXLP Operating LLC and Access MLP Operating, L.L.C.

Billing Information

    Environmental Information   Billing Information

Unit
Number1

  Subject
to
Catalyst
Moni-
toring?
(Y or N)   Subject
to
Engine
Rule?
(J, Z
or N)   Subject
to
OOOO
Rule
for
Com-
pressor?
(Y or N)   Subject
to
OOOO
Rule
for
Pneu-
matics?
(Y or N)   CCD
Ref
#   ACMP
Project
ID #   Purchase
Order #   PO
Line
#   Contract
Start
Date   Initial
Contract
Period
(months)   Initial
Contract
Period
End
Date   Monthly
Base
Rate
Through
12/31/14   Billing
Status
(FRB,
PSB,
SUB)   Billing
%(100%,
35%,
50%)   Service
Fee
Adder   Service
Fee
(Monthly
Base
Rate *
Billing
% plus
Service
Fee
Adder)   ACS Fee
(Y or N)3   Catalyst
Fee
(Y or N)3   High
H2S/
CO2
Service
Adder
(Y or N)3   High
H2S/
CO2
Service
Adder
%   Environ-
mental
Fee
(Y or
N)3   All-in
Service
Charge
for
Month
(Serv
Fee +
ACS
Fee +
Cat
Fee +
High
H2S/
CO2
Fee +
Env
Fee)                                     [1 & 3.2]   [1]       [1]   [3.3-3.5]  
[3.3-3.5]   [1]   [1]   [6.2]   [6.2]   [5.2]   [5.2]   [18.2]    

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **   **
  **   **   **   **   **   **

[Page 1 Part 2]

** 15 Pages omitted pursuant to confidential treatment request

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Schedule 2

Pending Commitments for Services

See Attached.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Schedule 2 - Pending Commitments for Services - ACMP-1

EXLP Operating LLC and Access MLP Operating, L.L.C.

Service Sites to be Serviced by EXLP with Equipment Being Built by and for EXLP1

 

                Service Site Information   Equipment Being Utilized by EXLP to
Provide the Services1   Environmental Information

Unit Number1

  Customer
(ie - ACMP
Subsidiary)   ACMP
Region   Design
Tag   Facility
(GGS)   County   State   Sec-Twn-Rng2   City2   Zip2   ZZZZ
Location
(Remote /
Non-Remote)   Engine   Engine
Serial #   Engine
DOM   Nameplate
BHP   CHP   Compressor   Compressor
Serial #   Cylinders   Stages   Subject to
Catalyst
Monitoring?
(Y or N)   Subject
to JJJJ
Rule?
(Y or N)   Subject to
OOOO Rule
for
Compressor?
(Y or N)   Subject to
OOOO Rule
for
Pneumatics?
(Y or N)

**

  **   **   **   **   **   **   **   **   **   **   **       **   **   **     **
  **   **      

**

  **   **   **   **   **   **   **   **   **   **   **       **   **   **     **
  **   **      

End - Do Not Overwrite or Insert Lines Below This Point

                                       

 

1  The Equipment that, as of the date of this Schedule 2, EXLP intends to
utilize to provide the Services once the Equipment is available, which Equipment
may be changed from time to time by EXLP as provided in the Agreement.

2  If Available

3  Only charged if the Services are being billed at the Full-Rate Billing Fee

 

[Page 1 Part 1]

    



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Schedule 2 - Pending Commitments for Services - ACMP-1

EXLP Operating LLC and Access MLP Operating, L.L.C.

Billing Information

 

    Billing Information

Unit Number1

  CCD Ref #   ACMP Project ID #    Purchase
Order #    PO Line #    Contract Start
Date    Initial
Contract
Period
(months)   Initial
Contract
Period End
Date    Monthly Base
Rate Through
12/31/14   Billing Status
(FRB, PSB,
SUB)   Billing %
(100%, 35%,
50%)                        [1 & 3.2]    [1]        [1]   [3.3-3.5]   [3.3-3.5]

**

  **               **      **   **   **

**

  **               **      **   **   **

[Page 1 Part 2]

 

    



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

     Billing Information

Unit Number1

   Service Fee
Adder   Service Fee
(Monthly Base Rate
* Billing % plus
Service Fee Adder)   ACS Fee
(Y or N)3   Catalyst Fee
(Y or N)3   High H2S/CO2
Service
Adder
(Y or N)3   High H2S/CO2
Service
Adder %   Environmental
Fee (Y or N)3       CCD
Need
Date   RTM
Date      [1]   [1]   [6.2]   [6.2]   [5.2]   [5.2]   [18.2]       [1]   [1]

**

   **   **   **   **   **   **   **   **   **  

**

   **   **   **   **   **   **   **   **   **  

[Page 1 Part 3]

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Schedule 3

Rates for Future Services

See Attached.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Schedule 3 - Future Services - ACMP-1

EXLP Operating LLC and Access MLP Operating, L.L.C.

Rate Schedule for Future Services Effective through 12/31/20141

 

MONTHLY BASE RATES

Skid Mounted Equipment

       

1/1/14-12/31/14

BHP

  

CHP

  

EQUIPMENT DRIVER

       

1&2-STG

  

3-STG

  

4-STG

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

MONTHLY BASE RATES

Trailer Mounted Equipment

       

1/1/14-12/31/14

BHP

  

CHP

  

DRIVER

       

All Stages

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

**

   **    **    **    **    **    **

 

1 Represents the Monthly Base Rates, as defined in the Agreement. For the
avoidance of doubt, the total monthly payment for Services at a Service Site
(Monthly Base Rate, Pre-Startup Billing Fee or Suspended-Usage Billing Fee, as
applicable, plus the Service Fee Adder) will be the Service Fee applicable to
such Service Site plus, if applicable, the ACS Fee, the Catalyst Fee, the
Environmental Fee, the High H2S/CO2 Service Adder and any other applicable
recurring and non-recurring charges/fees described in the Agreement.

2 If ACMP requests Services via a CCD dated between 1/1/14 and 12/31/14 that
include sour gas enhancements (for 3516 TALE-AFR Driven Equipment) as outlined
in Section 9 of Exhibit 2.5.9, EXLP shall provide such enhancements for a
one-time payment of $**. For CCD Services requests dated after ** that utilize
3516 TALE-AFR Driven Equipment, the one-time payment will be escalated annually
by the CPI-U Change and Component Cost Factor terms outlined in Section 3.8. In
the event that ACMP requests Services utilizing Equipment Drivers other than
3516 TALE-AFR Drivers, ACMP will bear the reasonable costs of the sour gas
enhancements outlined in Section 9 of Exhibit 2.5.9 for new-build Equipment.

 



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Schedule 4

Component Cost Factor Methodology

See Attached.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

Schedule 4 - Component Cost Factor Methodology - ACMP-1

EXLP Operating LLC and Access MLP Operating, L.L.C.

 

        **   **   **   Note: User to Fill Out Green Shaded Cells Only

DRIVER

      CPI-U
Change
Year 1   CPI-U
Change
Year 2   CPI-U
Change
for 2 Yrs   Fee
Portion
for OPEX   Fee
Portion
for CAPEX   CPI-U Ch
OPEX
Portion   CPI-U Ch
CAPEX
Portion       Driver   Compressor   Cooler                     % of
Skid Cost   2 Yr Cost
Change   % of
Skid Cost   2 Yr Cost
Change   % of
Skid Cost   2 Yr Cost
Change

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

**

  **   **   **   **   **   **   **   **   **   **   **   **   **   **   **

[Page 1 Part 1]

                         

 

    Skid Balance   Total Skid                    

DRIVER

  % of
Skid Cost   2 Yr Cost
Change   % of
Skid Cost   2 Yr Cost
Change   2 Yr Cost
Change
Fee Impact       Component
Cost Factor   Year 2
Annual Rate
Change    

**

  **   **   **   **   **   **   **   **   Ex where major comp costs exceed CPI

**

  **   **   **   **   **   **   **   **   Ex where major comp costs are negative

**

  **   **   **   **   **   **   **   **   Ex where major comp costs are positive
but do not exceed CPI

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

**

  **   **   **   **   **   **   **   **  

[Page 1 Part 2]

             

 

** One page omitted pursuant to confidential treatment request

 

    



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Schedule 5

Gathering Systems Defining the Area of Exclusivity

Compression Exclusivity Exhibit

Access MLP Operating, L.L.C

 

Gathering System

  

County

  

State

 

** 4 pages omitted pursuant to confidential treatment request.

Note: The ** has ** owned small ** screw compressors in service that will
continue to be owned and operated by ACMP.



--------------------------------------------------------------------------------

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED, THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

EXECUTION VERSION

 

Schedule 6

ACMP Subsidiaries

 

  1. Magnolia Midstream Gas Services, L.L.C., an Oklahoma limited liability
company;

 

  2. Oklahoma Midstream Gas Services, L.L.C., an Oklahoma limited liability
company;

 

  3. Texas Midstream Gas Services, L.L.C., an Oklahoma limited liability
company;

 

  4. Appalachia Midstream Gas Services, L.L.C., an Oklahoma limited liability
company;

 

  5. Access Midstream Gas Services, L.L.C., an Oklahoma limited liability
company;

 

  6. Jackalope Gas Gathering Services, L.L.C., an Oklahoma limited liability
company;

 

  7. Louisiana Midstream Gas Services, L.L.C., an Oklahoma limited liability
company;

 

  8. Mockingbird Midstream Gas Services, L.L.C., an Oklahoma limited liability
company;

 

  9. Cardinal Gas Services, L.L.C., a Delaware limited liability company;

 

  10. Utica Gas Services, L.L.C., an Oklahoma limited liability company;

 

  11. Ponder Midstream Gas Services, L.L.C., a Delaware limited liability
company;

 

  12. Access Permian Midstream, L.L.C., an Oklahoma limited liability company;

 

  13. Bluestem Gas Services, L.L.C., an Oklahoma limited liability company;

 

  14. Access Compression, L.L.C., an Oklahoma limited liability company; and

 

  15. any Subsidiaries of the foregoing.*

 

* Subject to EXLP’s standard credit review process.